 

AMENDED AND RESTATED
OPERATING AGREEMENT OF

 

SHURGARD/MORNINGSTAR STORAGE CENTERS, LLC

 

 

 

 

 

Dated as of June__, 2002

TABLE OF CONTENTS

ARTICLE I. THE COMPANY *

1.1 Formation and Continuation of Company

*

1.2 Name

*



1.3 Principal Office

*



1.4 Registered Office; Registered Agent

*



1.5 Term

*



1.6 Purposes

*



1.7 Powers

*



1.8 Representations, Warranties and Covenants of the Members; Disclaimer of
Certain Representations

*



1.9 Appointment of Company as Attorney-in-Fact

*



ARTICLE II. DEFINITIONS

*



2.1 Definitions

*



2.2 Terms Generally

*



2.3 Accounting Terms

*



ARTICLE III. CAPITAL CONTRIBUTIONS; LOANS; ADDITIONAL MEMBERS; ADDITIONAL UNITS

*



3.1 Capital Contributions; Revaluation of Assets

*



3.2 Additional Capital Contributions

*



3.3 Return of Capital; Interest

*



3.4 Loans

*



3.5 Additional Members

*



ARTICLE IV. CAPITAL ACCOUNTS

*



4.1 Separate Accounts

*



4.2 Negative Capital Accounts

*



ARTICLE V. ALLOCATIONS

*



5.1. Timing and Amount of Allocations of Profit And Loss

*



5.2. Allocations of Profit and Losses

*



5.3 Special Allocations

*



5.3.1 Minimum Gain Chargeback

*



5.3.2 Member Minimum Gain Chargeback

*



5.3.3 Qualified Income Offset

*



5.3.4 Gross Income Allocation

*



5.3.5 Nonrecourse Deductions

*



5.3.6 Member Nonrecourse Deductions

*



5.3.7 Section 754 Adjustments

*



5.3.8 Winding Up Years Allocation

*



5.4 Curative Allocations

*



5.5 Allocation of Excess Nonrecourse Liabilities.

*



5.6 Tax Allocations; Allocations Respecting Section 704(c) Revaluations

*



5.7 Other Provisions

*



5.8 Amendments to Allocation to Reflect Issuance of Additional Interests

*



ARTICLE VI. DISTRIBUTIONS

*



6.1 Determination of Available Cash

*



6.2 Distributions of Available Cash from Operations

*



6.3. Distributions Upon a Capital Event

*



6.4 Distributions In Kind

*



6.5 Amounts Withheld

*



ARTICLE VII. MANAGEMENT OF THE COMPANY

*



7.1 Management by Board of Managers

*



7.2 Composition of Board

*



7.2.1 Number of Managers

*



7.2.2 Appointment of Managers

*



7.2.3 Term of Managers

*



7.2.4 Removal of Managers

*



7.2.5 Filling a Vacancy on the Board

*



7.2.6 Boards of Subsidiaries

*



7.3 Meetings of the Board

*



7.3.1 Frequency

*



7.3.2 Notice of Meetings

*



7.3.3 Meetings by Communications Equipment

*



7.3.4 Quorum

*



7.3.5 Manner of Acting

*



7.4 Action by Managers Without a Meeting

*



7.5 Expenses; Compensation

*



7.6 Authority of Board and Managers

*



7.6.1 Authority of Board

*



7.6.2 Limitation on Authority of Board

*



7.7 Delegation of Duties to Committees

*



7.8 Other Business of Managers

*



7.9 #9; Indemnification

*



7.10. Limitation on Liability of the Members and Managers

*



ARTICLE 8. RIGHTS AND OBLIGATIONS OF MEMBERS

*



8.1 Managing of Business

*



8.2 Outside Activities of Members

*



8.3 Return of Capital

*



8.4 Rights of Morningstar Members Relating to the Company and SSCI

*



8.5 Exchange Rights

*



8.6 SSCI Call Right

*



ARTICLE IX BOOKS, RECORDS, ACCOUNTING AND REPORTS

*



9.1. Records And Accounting

*



9.2. Fiscal Year

*



9.3 Reports

*



9.4 Banking

*



ARTICLE X TAX MATTERS SECTION

*



10.1. Preparation of Tax Returns

*



10.2 Tax Elections

*



10.3. Tax Matters Partner

*



ARTICLE XI TRANSFERS OF UNITS

*



11.1 Transfer

*



11.2 Transfer By SSCI

*



11.3 Transfers by Members Other than SSCI

*



11.4 Substituted Members

*



11.5 Assignees

*



11.6 General Provisions

*



ARTICLE XII. TERMINATION AND DISSOLUTION

*



12.1 Dissolution

*



12.2 Winding Up

*



12.3 Rights of Members

*



12.4 Cancellation of Certificate

*



12.5 Reasonable Time For Winding-Up

*



12.6 Liability of Liquidator

*



ARTICLE XIII [Intentionally Omitted Pending Review of Non-Competition Agreement]

*



ARTICLE XIV MISCELLANEOUS

*



14.1 Notices

*



14.2 Amendment of Agreement

*



14.3 Successors and Assigns

*



14.4 Duplicate Originals

*



14.5 Further Assurances

*



14.6 Legal Construction

*



14.7 Third Party Beneficiaries

*



14.8 Specific Performance

*



14.9 Waiver

*



14.10 Time of Essence

*



14.11 Jurisdiction, Etc.

*



14.12 [Intentionally Deleted]

*



14.13 Governing Law

*





 

Exhibits

Exhibit A Schedule of Members

Exhibit B Notice of Exchange

Exhibit C Capitalization Rates

Exhibit D Hypothetical GAAP Income Allocations and Cash Distributions

AMENDED AND RESTATED
OPERATING AGREEMENT OF
SHURGARD/MORNINGSTAR STORAGE CENTERS, LLC

 

THIS AMENDED AND RESTATED OPERATING AGREEMENT (this "Agreement") of
SHURGARD/MORNINGSTAR STORAGE CENTERS, LLC, a Delaware limited liability company
(the "Company") is dated effective as of June __, 2002 (the "Effective Date") by
and among SHURGARD STORAGE CENTERS, INC., a Washington corporation ("SSCI") and
those Persons whose names are set forth on Exhibit A as attached hereto along
with their permitted successors and assigns (the "Morningstar Members" and
together with SSCI, the "Members"), together with any other Persons who become
Members in the Company as provided herein.

PRELIMINARY STATEMENTS

A. The Company was formed on December 16, 1998] and an original limited
liability company agreement (the "Original Agreement") was entered into by some
of the Morningstar Members as the initial Members for the purpose of holding
interests in certain real property and related assets and certain entities
having interests in real property and related assets.

B. Simultaneous with the execution of this Agreement, SSCI has acquired an
interest in the Company in exchange for a Capital Contribution of $62,000,000 in
accordance with the terms of that certain Unit Purchase Agreement dated as of
June __, 2002 entered into among SSCI, the Company and the Morningstar Members
(the "Unit Purchase Agreement").

C. It is a condition to the closing of the transactions contemplated in the Unit
Purchase Agreement that the parties hereto enter into this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Members agree as follows:

ARTICLE I.
THE COMPANY

1.1 Formation and Continuation of Company

The Company is a Delaware limited liability company formed and continued in
accordance with the provisions of the Act for the purposes and upon the terms
and subject to the conditions set forth in this Agreement.

1.2 Name

Upon the Effective Date, the name of the Company shall be changed to
"Shurgard/Morningstar Storage Centers, LLC." The Board shall be authorized to
file such amendments to the Company's certificate of formation (the
"Certificate") as necessary to reflect the change in name. Hereafter, the Board
may from time to time change the name of the Company or may adopt such trade or
fictitious names as it may determine.

1.3 Principal Office

The principal office of the Company shall be located at 1155 Valley Street,
Suite 400, Seattle, Washington, 98109, or at such other place as the Board may
designate from time to time.

1.4 Registered Office; Registered Agent

The registered office of the Company in the State of Delaware is 9 East
Loockerman Street, County of Kent, Dover, Delaware 19901. The name and address
of the registered agent of the Company for service of process on the Company in
the State of Delaware is National Corporate Research, Ltd, 9 East Loockerman
Street, County of Kent, Dover, Delaware 19901. The Company may maintain offices
at such other place or places within or outside the State of Delaware as the
Board deems advisable.

1.5 Term

The term of the Company commenced on December 16, 1998, the date that the
original Certificate was filed in the office of the Secretary of State of
Delaware in accordance with the Act, and shall continue indefinitely unless
earlier terminated pursuant to the provisions of Article XII hereof or as
otherwise provided by law..

1.6 Purposes

The purpose and nature of the business to be conducted by the Company is (a) to
conduct any business that may be lawfully conducted by a limited liability
company organized pursuant to the Act, provided, however, that such business
shall be limited to and conducted in such a manner as to permit SSCI at all
times to be classified as a REIT for federal income tax purposes, unless SSCI
ceases to qualify as a REIT for reasons other than the conduct of the business
of the Company; (b) to enter into any partnership, joint venture, limited
liability company or other arrangement to engage in any business described in
the foregoing clause (a) or to own interests in any entity engaged, directly or
indirectly, in any such business; and (c) to do anything necessary or incidental
to the foregoing. In connection with the foregoing, and without limiting SSCI's
right in its sole and absolute discretion to cease qualifying as a REIT, the
Members acknowledge that SSCI's current status as a REIT inures to the benefit
of all the Members and not solely to SSCI and its Affiliates.

1.7 Powers

The Company is empowered to do any and all acts and things necessary,
appropriate, proper, advisable, incidental to or convenient for the furtherance
and accomplishment of the purposes and business described herein and for the
protection and benefit of the Company including, without limitation, full power
and authority, directly or through its ownership interests in other entities, to
enter into, perform and carry out contracts of any kind, borrow money and issue
evidences of indebtedness, whether or not secured by mortgage, deed of trust,
pledge or other lien, acquire, own, manage, improve and develop real property,
and lease, sell, transfer and dispose of real property; provided, however, that
notwithstanding any other provision in this Agreement, the Board may cause the
Company not to take, or to refrain from taking, any action that, in the judgment
of the Board, in its sole and absolute discretion, (a) could adversely affect
the ability of SSCI to continue to qualify as a REIT, (b) could subject SSCI to
any additional taxes under Code Section 857 or Code Section 4981 or (c) could
violate any law or regulation of any governmental body or agency having
jurisdiction over SSCI, its securities or the Company, unless such action (or
inaction) under clause (a), clause (b) or clause (c) above shall have been
specifically consented to by SSCI in writing.

1.8 Representations, Warranties and Covenants of the Members; Disclaimer of
Certain Representations

(a) Each Member that is an individual (including, without limitation, each
Additional Member or Substituted Member as a condition to becoming an Additional
Member or a Substituted Member) represents and warrants to the Company and each
other Member that

(i) such Member has the legal capacity to enter into this Agreement and perform
such Member's obligations hereunder;

(ii) the consummation of the transactions contemplated by this Agreement to be
performed by such Member will not result in a breach or violation of, or a
default under, any material agreement by which such Member or any of such
Member's property is bound, or any statute, regulation, order or other law to
which such Member is subject;

(iii) such Member is neither a "foreign person" within the meaning of Code
Section 1445(f) nor a "foreign partner" within the meaning of Code Section
1446(e);

(iv) that as of the date hereof such Member either (A) does not own or
Constructively Own, more than 25% of the interests in capital or profits of the
Company or (B) other than with respect to the office space leased by Morningstar
Property Management, LLC with respect to the Matthews property, does not own or
Constructively Own any interest in any entity that is a tenant of either SSCI,
the Company or any partnership, venture or limited liability company of which
SSCI or the Company is a member;

(v) such Member does not (and, if such Member were to hold the maximum number of
REIT Shares which on any given date could be acquired by such Member pursuant to
Section 8.5 of this Agreement, would not) own or Beneficially Own REIT Shares in
excess of the Ownership Limit; and

(vi) this Agreement is binding upon, and enforceable against, such Member in
accordance with its terms, except as the same may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors' rights generally and equitable principles regardless
of whether such enforceability is considered in a proceeding at law or in
equity.

(b) Each Member that is not an individual (including, without limitation, each
Additional Member or Substituted Member as a condition to becoming an Additional
Member or a Substituted Member) represents and warrants to the Company, the
Board and each other Member that

(i) all transactions contemplated by this Agreement to be performed by it have
been duly authorized by all necessary action, including, without limitation,
that of its managing member(s) (or, if there is no managing member, a majority
in interest of all members), committee(s), trustee(s), general partner(s),
beneficiaries, directors and shareholder(s), as the case may be, as required;

(ii) the consummation of such transactions will not result in a breach or
violation of, or a default under, its partnership or operating agreement, trust
agreement, charter or bylaws, as the case may be, any material agreement by
which such Member or any of such Member's properties or any of its partners,
members, beneficiaries, trustees or shareholders, as the case may be, is or are
bound, or any statute, regulation, order or other law to which such Member or
any of its partners, members, trustees, beneficiaries or shareholders, as the
case may be, is or are subject;

(iii) such Member is neither a "foreign person" within the meaning of Code
Section 1445(f) nor a "foreign partner" within the meaning of Code Section
1446(e);

(iv) that as of the date hereof such Member (other than SSCI) either (A) does
not own or Constructively Own more than 25% of the interests in capital or
profits of the Company or (B) does not own or Constructively Own any interest in
any entity that is a tenant of either SSCI, the Company or any partnership,
venture or limited liability company of which SSCI or the Company is a member;

(v) such Member does not (and, if such Member were to hold the maximum number of
REIT Shares which on any given date could be acquired by such Member pursuant to
Section 8.5 of this Agreement, would not) own or Beneficially Own REIT Shares in
excess of the Ownership Limit; and

(vi) this Agreement is binding upon, and enforceable against, such Member in
accordance with its terms, except as the same may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors' rights generally and equitable principles regardless
of whether such enforceability is considered in a proceeding at law or in
equity.

(c) Each Member (including, without limitation, each Additional Member or
Substituted Member as a condition to becoming an Additional Member or a
Substituted Member) represents, warrants and agrees that it has acquired and
continues to hold its interest in the Company for its own account for investment
only and not for the purpose of, or with a view toward, the resale or
distribution of all or any part thereof, nor with a view toward selling or
otherwise distributing such interest or any part thereof at any particular time
or under any predetermined circumstances. Each Additional Member or Substituted
Member, as a condition to becoming an Additional Member or Substituted Member,
will be required to represent and warrant that it is an "accredited investor" as
defined in Rule 501 promulgated under the Securities Act and is a sophisticated
investor, able and accustomed to handling sophisticated financial matters for
itself, particularly real estate investments, and that it has a sufficiently
high net worth that it does not anticipate a need for the funds that it has
invested in the Company in what it understands to be a speculative and illiquid
investment.

(d) The representations and warranties contained in this Section 1.8 shall
survive the execution and delivery of this Agreement by each Member (and, in the
case of an Additional Member or a Substituted Member, the admission of such
Additional Member or Substituted Member as a Member in the Company) and the
dissolution, liquidation and termination of the Company.

(e) Each Member (including, without limitation, each Additional Member or
Substituted Member as a condition to becoming an Additional Member or a
Substituted Member) hereby represents that it has consulted and been advised by
its legal counsel and tax advisor in connection with this Agreement,
acknowledges that no representations as to potential tax consequences of any
sort (including, without limitation, the tax consequences resulting from
acquiring or owning an interest in the Company, conducting the business of the
Company, executing this Agreement, receiving or not receiving distributions from
the Company, Exchanging Units or being allocated taxable income and loss), have
been made by the Company or SSCI or any employee or representative or Affiliate
of the Company or SSCI.

1.9 Appointment of Company as Attorney-in-Fact

(a) Each Member (other than SSCI) and each Assignee hereby irrevocably
constitutes and appoints the Company, any Liquidator, and authorized officers
and attorneys in fact of each, and each of those acting singly, in each case
with full power of substitution, as its true and lawful agent and
attorney-in-fact, with full power and authority in its name, place and stead to:

(i) execute, swear to, acknowledge, deliver, file and record in the appropriate
public offices (A) all certificates, documents and other instruments (including,
without limitation, this Agreement and the Certificate and all amendments or
restatements thereof) that the Company or any Liquidator deems appropriate or
necessary to form, qualify or continue the existence or qualification of the
Company as a limited liability company in the State of Delaware and in all other
jurisdictions in which the Company may conduct business or own property; (B) all
instruments that the Company or any Liquidator deems appropriate or necessary to
reflect any amendment, change, modification or restatement of this Agreement in
accordance with its terms; (C) all conveyances and other instruments or
documents that the Company or any Liquidator deems appropriate or necessary to
reflect the dissolution and liquidation of the Company pursuant to the terms of
this Agreement, including, without limitation, a certificate of cancellation;
(D) all instruments relating to the admission, withdrawal, removal or
substitution of any Member pursuant to the terms hereof or the Capital
Contribution of any Member; and (E) all certificates, documents and other
instruments relating to the determination of the rights, preferences and
privileges of Interests;

(ii) execute, swear to, acknowledge and file all ballots, consents, approvals,
waivers, certificates and other instruments appropriate or necessary, in the
sole and absolute discretion of the Company or any Liquidator, to make,
evidence, give, confirm or ratify any vote, consent, approval, agreement or
other action which is made or given by the Members hereunder or is consistent
with the terms of this Agreement or appropriate or necessary, in the sole and
absolute discretion of the Company or any Liquidator, to effectuate the terms or
intent of this Agreement; and

(iii) execute, swear to, acknowledge and deliver any written consent required of
the Members by any third party in connection with any financing transactions
involving the Company or other actions taken by the Company as permitted
pursuant to this Agreement.

(b) The foregoing power of attorney is hereby declared to be irrevocable and a
special power coupled with an interest, in recognition of the fact that each of
the Members and Assignees will be relying upon the power of the Company to act
as contemplated by this Agreement, and it shall survive and not be affected by
the subsequent Incapacity of any Member or Assignee and the Transfer of all or
any portion of such Member's or Assignee's Units or Interest and shall extend to
such Member's or Assignee's heirs, successors, assigns and personal
representatives. Each such Member or Assignee hereby agrees to be bound by any
representation made by the Company or any Liquidator, acting in good faith
pursuant to such power of attorney; and each such Member or Assignee hereby
waives any and all defenses which may be available to contest, negate or
disaffirm the action of the Company or any Liquidator, taken in good faith under
such power of attorney. Each Member or Assignee shall execute and deliver to the
Company or any Liquidator, within 15 days after receipt of the Board's or
Liquidator's request therefor, such further designation, powers of attorney and
other instruments as the Company or the Liquidator, as the case may be, deems
necessary to effectuate this Agreement and the purposes of the Company.

(c) Nothing contained in this Section 1.9 shall be construed as authorizing the
Company or any Liquidator to take any action not otherwise authorized by this
Agreement or to amend this Agreement except in accordance with Section 14.2
hereof or as may be otherwise expressly provided for in this Agreement.

ARTICLE II.
DEFINITIONS

2.1 Definitions

As used in this Agreement, the following terms have the following meanings (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):

"Act" means the Delaware Limited Liability Company Act, as amended from time to
time, and any successor statute.

"Additional Funds" has the meaning provided to it in Section 3.2.

"Additional Member" means a Person admitted to the Company as a Member pursuant
to Section 3.5 hereof and who is shown as such on the books and records of the
Company.

"Adjusted Capital Account" means, with respect to any Member at any time, the
balance at such time in the Capital Account of such Member, after giving effect
to the following adjustments:

(a) credit to such Capital Account any amounts (i) which such Member is
obligated to contribute pursuant to this Agreement or applicable law or
(ii) such Member is deemed obligated to restore as described in the penultimate
sentence of Regulations Section 1.704-2(g)(1) and the penultimate sentence of
Regulations Section 1.704-2(i)(5), or any successor provisions; and

(b) debit to such Capital Account the items described in Regulations
Sections 1.704-l(b)(2)(ii)(d)(4), (5) and (6).

The foregoing definition of Adjusted Capital Account is intended to comply with
the provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.

"Affiliate" means, as to any Person, any other Person controlling, controlled by
or under common control with such Person. For these purposes, "control" means,
when used with respect to any Person, the possession directly or indirectly, of
the power to direct or cause the direction of the management and policies of
that Person, whether through the ownership of voting securities, by contract or
otherwise, and the terms "controlling" and "controlled" have correlative
meanings.

"Agreement" means this Agreement, as amended from time to time.

"Assignee" means a Person to whom one or more Regular Units have been
Transferred in a manner permitted under this Agreement, but who has not become a
Substituted Member, and who has the rights set forth in Section 11.5 hereof.

"Available Cash" means, with respect to any period for which such calculation is
being made: (a) the sum, without duplication, of: (1) the Company's net income
or net loss (as the case may be) for such period determined in accordance with
GAAP, (2) Depreciation and all other noncash charges to the extent deducted in
determining net income or net loss for such period pursuant to the foregoing
clause (a)(1), (3) the amount of any reduction in reserves of the Company
(including, without limitation, reductions resulting because the Board
determines such amounts are no longer necessary), and (4) all other cash
received (including amounts previously accrued as net income and amounts of
deferred income but excluding any net amounts borrowed by the Company for such
period) that was not included in determining net income or net loss for such
period pursuant to the foregoing clause (a)(1); (b) less the sum, without
duplication, of: (1) all principal debt payments made during such period by the
Company, (2) capital expenditures paid by the Company during such period out of
operating funds, which excludes major expansion buildouts and Job Cost project
tracking, (3) all other expenditures and payments not deducted in determining
net income or net loss for such period pursuant to the foregoing clause (a)(1)
(including amounts paid in respect of expenses previously accrued), (4) any
amount included in determining net income or net loss for such period pursuant
to the foregoing clause (a)(1) that was not received by the Company during such
period, and (5) the amount of any increase in reserves (including, without
limitation, working capital reserves) established during such period that the
Board determines are necessary or appropriate in its sole and absolute
discretion. Notwithstanding the foregoing, Available Cash shall not include (i)
any cash received or reductions in reserves, or take into account any
disbursements made, or reserves established, after dissolution and the
commencement of the liquidation and winding up of the Company, (ii) any Capital
Contributions, whenever received, (iii) any of the items described in the
foregoing clauses (a) or (b) arising out of or resulting from the taxable
disposition of any of the Company's real properties or proceeds from any
refinancing.

"Beneficial Ownership" means ownership of REIT Shares by a Person who is or
would be treated as an owner of such REIT Shares either actually or
constructively through the application of Section 544 of the Code, as modified
by Section 856(h)(1)(b) of the Code. The terms "Beneficially Own," "Beneficially
Owned," "Beneficially Owns" and "Beneficial Owner" shall have the correlative
meanings.

"Board" means the Board of Managers of the Company appointed pursuant to Article
VII hereof.

"Capital Account" means the capital account maintained by the Company for each
Member as described in Article IV.

"Capital Contribution" means, with respect to any Member, the amount of money
and the initial Gross Asset Value of any property that such Member contributes
to the Company pursuant to Section 3.1, Section 3.2 or Section 3.4 hereof.

"Capital Event" means each occurrence of any of the following events: (a) the
sale, exchange or other disposition by the Company of all or any part of the
Company's property and assets or (b) the sale, exchange or other disposition by
a Subsidiary of all or substantially all of its assets or (c) the refinancing by
the Company or any of its Subsidiaries of any Debt of any such Person in a
transaction which results in the Company receiving net cash proceeds of such
refinancing (after application to the payment of the principal of and interest
on such Debt and all costs, expenses, fees and taxes in connection with such
Debt or such refinancing).

"Capital Percentage" means, with respect to each partnership or limited
liability company Subsidiary owning one more Facilities, the Company's
percentage of distributed net liquidation proceeds that it would receive from
such Subsidiary assuming that the Subsidiary sold all of its Facilities for
their aggregate Facility Values, paid all outstanding Debt and distributed the
remaining amount among its partners or members in accordance with the governing
documents of the Company.

"Capitalization Rate" means the applicable rate set forth in Part I of Exhibit C
hereto; provided, however, in the event of a Change of Control of SSCI, the same
shall mean the applicable rate set forth in Part II of Exhibit C hereto.

"Cash Amount" means, with respect to a number of Tendered Units as of an
applicable Valuation Date, an amount of cash equal to the product of (a) the Net
Equity Value of the Company as of such Valuation Date divided by the total
number of outstanding Units of the Company as of such Valuation Date multiplied
by (b) the number of Tendered Units; provided, however, that if the Lockout
Period terminates as a result of an action taken pursuant to Section 7.3.5(b),
the Cash Amount for the immediate succeeding Valuation Date shall equal the
greater of (i) the above calculation of Cash Amount or (ii) an amount of cash
equal to (x) $21,783,784 divided by the total number of outstanding Units of the
Company as of such Valuation Date multiplied by (y) the number of Tendered
Units.

"Charter" means the Articles of Incorporation of SSCI, as amended, supplemented
or restated from time to time.

"Change in Control" means any sale of assets or stock, merger, tender offer,
proxy contest, business combination or other similar transaction (or any of the
foregoing in a related series of transactions, which shall be deemed a single
transaction) whereby the Persons who held the voting and economic interests in
SSCI prior to such transaction do not hold at least 50% of the voting and
economic interests in SSCI or a successor entity following such transaction; or
(b) if the persons who served as members of SSCI's board of directors prior to
the transaction do not constitute a majority of the members of the board of
directors of SSCI or a successor entity following the transaction.

"Closing Price" means the closing price of a REIT Share on the principal
exchange on which REIT Shares are then trading, if any, or if there are no
publicly available closing bid and asked prices, the price of a REIT Share
determined by the Board of Directors of SSCI acting in good faith on the basis
of information which it considers, in its reasonable judgment, to be
appropriate.

"Code" means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.

"Consent" means the consent to, approval of, or vote on a proposed action by a
Member given in accordance with the terms of this Agreement.

"Consent of the Morningstar Principals" means the Consent of a Majority in
Interest of the Morningstar Principals, which Consent shall be obtained prior to
the taking of any action for which it is required by this Agreement and, except
as otherwise provided in this Agreement, may be given or withheld by a Majority
in Interest of the Morningstar Principals, in their reasonable discretion.

"Constructive Ownership" means ownership of REIT Shares, or any other interest
in an entity, by a Person who is or would be treated as an owner thereof either
actually or constructively through the application of Section 318 of the Code,
as modified by Section 856(d)(5) of the Code. The terms "Constructively Own,"
"Constructively Owned," "Constructively Owns" and "Constructive Owner" shall
have the correlative meanings.

"Company" has the meaning set forth in the preamble to this Agreement.

"Company Minimum Gain" has the meaning set forth in Regulations
Sections 1.704-2(b)(2) and 1.704-2(d) (substituting the word "Company" for
"Partnership").

"Debt" means, as to any Person, as of any date of determination, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services; (ii) all amounts owed by such Person to banks or
other Persons in respect of reimbursement obligations under letters of credit,
surety bonds and other similar instruments guaranteeing payment or other
performance of obligations by such Person; (iii) all indebtedness for borrowed
money or for the deferred purchase price of property or services secured by any
lien on any property owned by such Person, to the extent attributable to such
Person's interest in such property, even though such Person has not assumed or
become liable for the payment thereof; and (iv) lease obligations of such Person
that, in accordance with GAAP, should be capitalized.

"Depreciation" means for any Fiscal Year of the Company or portion thereof, an
amount equal to the depreciation, amortization or other cost recovery deduction
allowable with respect to an asset for such period for federal income tax
purposes; provided, however, (a) if the Gross Asset Value of an asset differs
from its adjusted basis for federal income tax purposes at the beginning of such
period, Depreciation shall be an amount that bears the same relationship to such
beginning Gross Asset Value as the depreciation, amortization or cost recovery
deduction in such period for federal income tax purposes bears to the beginning
adjusted tax basis and (ii) if the adjusted basis for federal income tax
purposes of an asset at the beginning of such period is zero, Depreciation shall
be determined with reference to such beginning Gross Asset Value using any
reasonable method selected by the Board.

"Development Agreement" means that certain Affiliation and Development Agreement
entered into between SSCI and Morningstar Properties, LLC.

"Effective Date" means the date provided in the preamble to this Agreement.

"Excess Units" means any Units held by a Member other than SSCI to the extent
that, if such Units were exchanged for the REIT Shares Amount pursuant to
Section 8.5 hereof, such Member would Beneficially Own or Constructively Own
REIT Shares in excess of the Ownership Limit or otherwise in violation of the
Charter or the Code.

"Exchange" has the meaning set forth in Section 8.5 hereof.

"Exchange Act" means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

"Facility" means any self-service storage facility owned and operated by the
Company or any Subsidiary partnership or limited liability company of the
Company, together with the real property on which such Facility is located.

"

Facility Value" means an amount, determined as of each Valuation Date for each
Facility equal to (i) the trailing six month Net Operating Income of such
Facility ending on the Valuation Date annualized for a 12 month period divided
(ii) by the Capitalization Rate;



"Family Members" means, as to a Person that is an individual, (a) such Person's
spouse, (b) such Person's ancestors, (c) such Person's descendants (whether by
blood or by adoption) and their respective spouses, (d) such Person's brothers
and sisters and their respective spouses, (e) inter vivos or testamentary trusts
of which only such Person or his spouse, ancestors, descendants (whether by
blood or by adoption), brothers or sisters or their respective spouses are
beneficiaries and (f) any partnership or limited liability company all of whose
partners or members consist of such Person or his spouse, ancestors, descendants
(whether by blood or by adoption), brothers or sisters or inter vivos or
testamentary trusts of which only such Person or his spouse, ancestors,
descendants (whether by blood or by adoption), brothers or sisters are
beneficiaries.

"Fiscal Year" has the meaning set forth in Section 9.2.

"GAAP" means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board (or agencies with similar functions of
comparable stature and authority within the accounting profession), or in such
other statements by such entity as may be in general use by significant segments
of the United States accounting profession, which are applicable to the facts
and circumstances on the date of determination.

"Gross Asset Value" means, with respect to any asset of the Company, such
asset's adjusted basis for federal income tax purposes, except as follows:

(a) the initial Gross Asset Value of any asset contributed by a Member to the
Company shall be the gross fair market value of such asset at the time of such
contribution, as determined by the Board;

(b) the Gross Asset Value of all assets of the Company shall be adjusted to
equal their respective gross fair market value, as determined by the Board, as
of the following times: (i) the acquisition of an additional interest in the
Company by any new or existing Member in exchange for more than a de minimis
capital contribution; (ii) the distribution by the Company to a Member of more
than a de minimis amount of Company property as consideration for an interest in
the Company; and (iii) the liquidation of the Company within the meaning of
Regulations Section 1.704-1(b)(2)(ii)(g); provided, however, that adjustments
pursuant to clauses (i) and (ii) above shall be made only if the Board
reasonably determines that such adjustments are necessary or appropriate to
reflect the relative economic interests of the Members in the Company;

(c) the Gross Asset Value of any asset of the Company which is distributed to
any Member shall be adjusted to equal the gross fair market value of such asset
on the date of distribution as determined by the Board;

(d) the Gross Asset Value of any asset of the Company shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 734(b) or Code Section 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Regulations Section 1.704-1(b)(2)(iv)(m) and paragraph (f) of the
definition of Profits and Losses and Section 5.3.7; provided, however, that
Gross Asset Value shall not be adjusted pursuant to this paragraph (d) to the
extent the Board determines that an adjustment pursuant to paragraph (b) above
is necessary or appropriate in connection with a transaction that would
otherwise result in an adjustment pursuant to this paragraph (d); and

(e) if the Gross Asset Value of an asset of the Company has been determined or
adjusted pursuant to paragraph (a), (b) or (d) above, such Gross Asset Value
shall thereafter be adjusted by the Depreciation taken into account with respect
to such asset for purposes of computing Profits and Losses.

"Incapacity" or "Incapacitated" means, (a) as to any Member who is an
individual, death, total physical disability or entry by a court of competent
jurisdiction adjudicating such Member incompetent to manage his or her person or
his or her estate; (b) as to any Member that is a corporation or limited
liability company, the filing of a certificate of dissolution, or its
equivalent, for the corporation or limited liability company or the revocation
of its organizational documents; (c) as to any Member that is a partnership, the
dissolution and commencement of winding up of the partnership; (d) as to any
Member that is an estate, the distribution by the fiduciary of the estate's
entire interest in the Company; (e) as to any trustee of a trust that is a
Member, the termination of the trust (but not the substitution of a new
trustee); or (f) as to any Member, the bankruptcy of such Member. For purposes
of this definition, bankruptcy of a Member shall be deemed to have occurred when
(i) the Member commences a voluntary proceeding seeking liquidation,
reorganization or other relief of or against such Member under any bankruptcy,
insolvency or other similar law now or hereafter in effect, (ii) the Member is
adjudged as bankrupt or insolvent, or a final and non-appealable order for
relief under any bankruptcy, insolvency or similar law now or hereafter in
effect has been entered against the Member, (iii) the Member executes and
delivers a general assignment for the benefit of the Member's creditors, (iv)
the Member files an answer or other pleading admitting or failing to contest the
material allegations of a petition filed against the Member in any proceeding of
the nature described in clause (ii) above, (v) the Member seeks, consents to or
acquiesces in the appointment of a trustee, receiver or liquidator for the
Member or for all or any substantial part of the Member's properties, (vi) any
proceeding seeking liquidation, reorganization or other relief under any
bankruptcy, insolvency or other similar law now or hereafter in effect has not
been dismissed within 120 days after the commencement thereof, (vii) the
appointment without the Member's consent or acquiescence of a trustee, receiver
or liquidator has not been vacated or stayed within 90 days of such appointment,
or (viii) an appointment referred to in clause (vii) above is not vacated within
90 days after the expiration of any such stay.

"Indemnitee" means (a) any Person made a party to a proceeding by reason of its
status as (i) a Manager, (ii) a Member, or (iii) any officer, director, agent or
employee of the Company or any Member and (b) such other Persons (including
Affiliates of the Company, and SSCI) as the Board may designate from time to
time (whether before or after the event giving rise to potential liability), in
its sole and absolute discretion.

"Interest" means an ownership interest in the Company and includes any and all
benefits to which the holder of such an Interest may be entitled as provided in
this Agreement, together with all obligations of such Person to comply with the
terms and provisions of this Agreement. An Interest may be expressed as a number
of Units.

"IRS" means the United States Internal Revenue Service.

"Liquidator" has the meaning set forth in Section 12.2.

"Lockout Period" means that period commencing on the Effective Date and ending
on the second anniversary thereof unless sooner terminated pursuant to Section
7.3.5(b).

"Majority in Interest of the Members" means the Members holding in the aggregate
more than 50% of the aggregate outstanding Units.

"Majority in Interest of the Morningstar Principals" means those Morningstar
Principals holding in the aggregate more than 50% of the aggregate outstanding
Regular Units held by the Morningstar Principals.

"Majority in Interest of the Remaining Members" means Members other than SSCI
owning a majority of the outstanding Units held by such Members.

"Manager"

means any Person designated as a manager of the Company in this Agreement or
hereafter appointed as a manager as provided in this Agreement, but does not
include any person who has ceased to be a manager of the Company. The Managers
may collectively be referred to as the Board of Managers.



"Member"

means (a) the Morningstar Members, (b) SSCI and (c) any person executing this
Agreement as of the date of this Agreement as a member or hereafter admitted to
the Company as a member as provided in this Agreement, but does not include any
person who has ceased to be a member in the Company.



"Member Nonrecourse Debt" has the meaning set forth in Regulations
Section 1.704-2(b)(4) (substituting the word "Member" for "Partner").

"Member Nonrecourse Debt Minimum Gain" has the meaning set forth in Regulations
Section 1.704-2(i) (substituting the word "Member" for "Partner").

"Member Nonrecourse Deductions" has the meaning set forth in Regulations
Section 1.704-2(i) (substituting the word "Member" for "Partner").

"Members" means the Persons owning Interests in the Company including SSCI, the
Morningstar Members and all other Persons that become members of the Company in
accordance with the terms hereof.

"Morningstar Manager" means that Manager appointed to the Board by the
Morningstar Principals in accordance with Section 7.2.2(a) hereof.

"Morningstar Members" means those Persons designated on Exhibit A attached
hereto.

"Morningstar Principals" means Stephen Benson, Phyllis McArthur, Neville
Christie and David Benson.

"Net Equity Value" means an amount, determined as of each Valuation Date for the
purpose of determining the Cash Amount of the Company's Units, equal to the sum
of:

(a) with respect to Facilities owned directly by the Company, an amount equal to
the excess of (i) the sum of the Facility Values of such Facilities as of such
Valuation Date over (ii) the total principal and interest on all outstanding
Debt of the Company as of such Valuation Date; plus

(b) with respect to the Company's interests in partnership or limited liability
company Subsidiaries owning one or more Facilities, an amount equal to the sum
of distributed after tax net liquidation proceeds that the Company would receive
from such Subsidiaries assuming that each such Subsidiary sold all of their
respective assets for an amount equal to the sum of the Facility Values of the
Subsidiary's Facilities as of such Valuation Date, paid all expenses,
outstanding Debt and other outstanding liabilities of the Subsidiary and
distributed the remaining amount among the Company and its other partners or
members, as the case may be, in liquidation of the Subsidiary in accordance with
the governing documents of the Company.

"Net Operating Income" means, with respect to each Facility, the excess, if any,
of the (a) Revenues of such Facility over (b) the Operating Expenses of such
Facility.

"Nonrecourse Deductions" has the meaning set forth in Regulations
Section 1.704-2(b).

"Notice of Exchange" means the Notice of Exchange substantially in the form of
Exhibit B attached to this Agreement.

"Operating Expenses" means all cash expenditures made by the Company accrued in
the operation of the Facilities as generally indicated on the Profit/Loss
Statements as produced for each respective Facility in accordance with GAAP
including payment of property management fees not exceeding 6% of gross revenues
and an allocation for the SSCI pool account charges then in effect. Operating
Expenses shall specifically exclude all cash expenditures for any principal and
interest payments made on Debt, expenses not directly related to operations of
such Facilities or depreciation, amortization or other non-cash items related to
such Facilities

"Ownership Limit" means 9.8% of the number or value (whichever is more
restrictive) of the outstanding REIT Shares or such other percentage that may be
set forth from time to time in the Charter. The number and value of REIT Shares
shall be determined by the Board of Directors of SSCI, in good faith, which
determination shall be conclusive for all purposes hereof.

"Percentage Interest" means, as to a Member holding Units, its interest in the
Company as determined by dividing the number of Units owned by such Member by
the total number of Units then outstanding as specified in Exhibit A attached
hereto, as such Exhibit may be amended from time to time.

"Person" means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

"Profits" and "Losses" means for each Fiscal Year of the Company or portion
thereof, an amount equal to the Company's items of taxable income or loss for
such year or period, determined in accordance with Section 703(a) of the Code
with the following adjustments:

(a) any income which is exempt from federal income tax and not otherwise taken
into account in computing Profits or Losses shall be added to taxable income or
loss;

(b) any expenditures of the Company described in Code Section 705(a)(2)(B) or
treated as Section 705(a)(2)(B) expenditures under Regulations
Section 1.704-1(b)(2)(iv)(i) and not otherwise taken into account in computing
Profits or Losses, will be subtracted from taxable income or loss;

(c) in the event that the Gross Asset Value of any asset of the Company is
adjusted pursuant to the definition of Gross Asset Value contained in this
Section in connection with an acquisition of an additional interest in the
Company, a distribution by the Company to a Member or the liquidation of the
Company, the amount of such adjustment shall be taken into account as gain or
loss from the disposition of such asset for purposes of computing Profits and
Losses;

(d) gain or loss resulting from any disposition of any asset of the Company with
respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Gross Asset Value of the property disposed
of, notwithstanding that the adjusted tax basis of such property differs from
its Gross Asset Value;

(e) in lieu of the depreciation, amortization and other cost recovery deductions
taken into account in computing such taxable income or loss, there shall be
taken into account Depreciation for such Fiscal Year or other period;

(f) to the extent an adjustment to the adjusted tax basis of any asset of the
Company pursuant to Code Section 734(b) or Code Section 743(b) is required
pursuant to Regulations Section 1.704-1(b)(2)(iv)(m)(4) to be taken into account
in determining Capital Accounts as a result of a distribution other than in
complete liquidation of a Member's interest in the Company, the amount of such
adjustment shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases the basis of the asset)
from the disposition of the asset and shall be taken into account for purposes
of computing Profits or Losses; and

(g) any items specially allocated pursuant to Section 5.3 or Section 5.4 shall
not be considered in determining Profits or Losses.

"Qualified Transferee" means an "accredited investor" as such term is defined in
Rule 501 of Regulation D promulgated under the Securities Act.

"Regular Unit" means a Unit other than an SSCI Unit.

"Regulations" means the Income Tax Regulations, including Temporary Regulations,
promulgated under the Code, as such regulations may be amended from time to time
(including corresponding provisions of succeeding regulations).

"Revenues" shall mean gross revenues of any type or nature actually received
from any source from the operation of the Facilities as generally indicated on
the Profit/Loss Statements prepared for each respective Facility in accordance
with GAAP excluding the following: (a) commissions or other income earned from
the rental of trucks other than those trucks owned by the Company or any
controlled Subsidiary; (b) other non-storage related revenues that is derived
from a contractual basis that allows for termination on less than one year's
notice; (c) proceeds from the sale or other disposition of any part or all of
the Facilities; (d) financing or refinancing of any part or all of the Debt; (e)
condemnation of any part or all of the Property (except for temporary use or
occupancy); (f) payments from insurance on account of a casualty to any part or
all of the Property, other than payments from insurance on account of business
or rental interruption; (g) Capital Contributions; (h) security deposits paid
under leases of all or any part of the Facilities, unless forfeited by tenants;
(i) payments from title insurance with respect to a claim under a title policy;
and (j) similar items or transactions the proceeds of which under generally
accepted accounting principles are deemed attributable to capital.

"REIT" means a real estate investment trust qualifying under Code Section 856,
et seq.

"REIT Requirements" means the requirements for qualifying as a REIT under the
Code and Regulations.

"REIT Share" means a share of the Common Stock of SSCI.

"REIT Shares Amount" means a whole number of REIT Shares calculated separately
with respect to any Tendered Units as of a particular Share Exchange Date equal
to (a) the Cash Amount determined as of the related Valuation Date divided by
(b) the REIT Share Value as of such Share Exchange Date. Fractional REIT Shares
shall be disregarded for purposes of determining the REIT Shares Amount.

"REIT Share Value" means, on as Specified Exchange Date, the average of the
Closing Prices for the ten (10) consecutive trading days ending on the tenth
trading day immediately prior to the Specified Exchange Date.

"Related Party" means, with respect to any Person, any other Person whose actual
ownership, Beneficial Ownership or Constructive Ownership of shares of the
Board's capital stock would be attributed to the first such Person under either
(i) Code Section 544 (as modified by Code Section 856(h)(1)(b)) or (ii) Code
Section 318 (as modified by Code Section 856(d)(5)).

"SEC" means the Securities and Exchange Commission.

"Securities Act" means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

"Specified Exchange Date" means in the case of an Exchange pursuant to Section
8.5, a date determined by SSCI no later than the first March 31st or September
30th (or, if such day is not a Business Day, the next following Business Day)
following the receipt by the Board of a Notice of Exchange delivered in
accordance with Section 8.5(a); provided, however, no Specified Exchange Date
with respect to an Exchange of a Member's Units shall occur prior to the
termination of the Lockout Period; and provided further, however, that if SSCI
has elected to issue REIT Shares in the Exchange as provided in Section 8.5(a),
the Specified Exchange Date shall be the later of (i) the dates set forth above,
(ii) 10 days after the effectiveness of the registration statement contemplated
in Section 8.5(a) or (iii) 10 days after SSCI shall be deemed to have elected to
pay for the Tendered Units by the Cash Amount as contemplated in Section 8.5(a).

"SSCI" means Shurgard Storage Centers, Inc., a Washington corporation.

"SSCI Manager" means those Managers appointed to the Board by SSCI in accordance
with Section 7.2.2(b) hereof.

"SSCI Unit" means a Unit issued to and owned by SSCI pursuant to the Unit
Purchase Agreement.

"Substituted Member" means an Assignee who is admitted as a Member to the
Company pursuant to Section 11.4 hereof. The term "Substituted Member" shall not
include any Additional Member.

"Subsidiary" means any corporation, partnership, limited liability company or
other entity in which the Company directly or indirectly owns an interest.

"Tax Items" has the meaning set forth in Section 5.1 hereof.

"Taxable REIT Subsidiary" has the meaning provided to it in Section 856(l) of
the Code.

"Tendered Units" has the meaning set forth in Section 8.5 hereof.

"Tendering Party" has the meaning set forth in Section 8.5 hereof.

"Transfer" when used with respect to a Unit or all or any portion of a Interest,
means any sale, assignment, bequest, conveyance, devise, gift (outright or in
trust), pledge, encumbrance, hypothecation, mortgage, exchange, transfer or
other disposition or act of alienation, whether voluntary or involuntary or by
operation of law. The terms "Transferred" and "Transferring" have correlative
meanings.

"Unit" means any unit of Interest in the Company, including any and all rights
and obligations of the holder of such Unit, as such, hereunder. The ownership of
Units may, but need not be, evidenced in the form of a certificate of Units.
Units may be designated as Regular Units and SSCI Units.

"Unit Purchase Agreement" means that Unit Purchase Agreement among SSCI, the
Morningstar Members and the Company dated June __, 2002.

"Valuation Date" means (a) in the case of a tender of Units for Exchange after
the Lockout Period, January 1 or July 1 of each Fiscal Year, unless such date is
not a business day, then the immediately preceding business day; (b) a date upon
which a Liquidating Event occurs or (c) such other date as specified under this
Agreement.

"Winding Up Years" means the U.S. taxable year of the Company in which all of
its assets are disposed of, or the Company liquidates (whichever occurs first),
and the immediately preceding taxable year if the disposition or liquidation
occurs prior to the due date (without regard to extensions) for filing the
Company's federal income tax return for the year immediately preceding the year
of disposition or liquidation.

2.2 Terms Generally

Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words "include," "includes" and
"including" shall be deemed to be followed by the phrase "without limitation."
The word "will" shall be construed to have the same meaning and effect as the
word "shall." Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person's successors and assigns, (c) the words "herein," "hereof," and
"hereunder," and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections. Exhibits and Schedules shall be
construed to refer to Articles and Sections, of, and Exhibits and Schedules to,
this Agreement and (e) the words "asset" and "property" shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

2.3 Accounting Terms

All accounting terms not specifically defined herein shall be construed in
accordance with GAAP.

ARTICLE III.
CAPITAL CONTRIBUTIONS; LOANS; ADDITIONAL MEMBERS; ADDITIONAL UNITS

3.1 Capital Contributions; Revaluation of Assets

(a) Each Morningstar Member has previously contributed to the capital of the
Company in exchange for an Interest therein as provided in the Original
Agreement. On the Effective Date, each Morningstar Member shall be treated as
owning the number of Regular Units as set forth opposite the name of such
Morningstar Member on Exhibit A hereto.

(b) As of the Effective Date, SSCI shall make a Capital Contribution of cash to
the Company in the amount of $62,000,000. In exchange therefore, the Company
shall issue to SSCI that number of SSCI Units as set forth opposite SSCI's name
on Exhibit A hereto.

(c) As of the Effective Date and in conjunction with SSCI's Capital Contribution
to the Company, the Gross Asset Value of the Company's assets immediately prior
to such Capital Contribution shall be revalued to such amount as necessary to
cause the aggregate Capital Account balances of the Morningstar Members, after
adjustment pursuant to the remainder of this Section 3.1(c) to equal
$21,783,784. The corresponding Profits treated as being realized with respect to
such revaluation shall be allocated among the Morningstar Members in such manner
as to cause each Morningstar Member's respective Capital Account balance as of
the Effective Date to be equal to the amount set forth opposite such Member's
name on Exhibit A hereto.

(d) Except as otherwise provided in this Agreement, the Unit Purchase Agreement
or the Act, no Member shall be required to make any additional Capital
Contributions to the Company.

(e) There shall be an interim closing of the books for tax purposes as of the
Effective Date in accordance with Section 706(d) of the Code.

(f) On the Effective Date, the Company shall make a distribution of excess
working capital to the Morningstar Members in accordance with Section 2.3 of the
Unit Purchase Agreement. Within 30 days following the Effective Date, the
Company shall make such further distribution to the Morningstar Members as
contemplated by Section 2.3 of the Unit Purchase Agreement.

3.2 Additional Capital Contributions

(a) Subject to the termination of the Lockout Period pursuant to Section
7.3.5(b), the Board may, at any time and from time to time, determine that the
Company requires additional funds ("Additional Funds") for the operation of the
Company. Additional Funds may be raised by the Company in accordance with the
terms of this Section 3.2 or the terms of Section 3.4 hereof. No Person,
including, without limitation, any Member or Assignee, shall have any
preemptive, preferential, participation or similar right or rights to subscribe
for or acquire any Interest.

(b) SSCI on behalf of the Company may, but shall not be obligated to, raise all
or any portion of the Additional Funds by making additional Capital
Contributions. Subject to the terms of this Section 3.2 and to the definition of
"Gross Asset Value," the Board shall determine in good faith the amount, terms
and conditions of such additional Capital Contributions. SSCI shall receive that
number of additional SSCI Units in consideration for additional Capital
Contributions made by SSCI equal to the initial Gross Asset Value of the
additional Capital Contribution net of any liabilities assumed by the Company in
connection with such contribution (or, in the event of a contribution of cash,
the amount of cash so contributed) divided by the Net Equity Value assuming a
Valuation Date as of the date of such Capital Contribution.

(c) If additional Capital Contributions are made on any day other than the first
day of a Fiscal Year, then Profits, Losses, each item thereof and all other
items of income, gain, loss, deduction and credit allocable among Members for
such Fiscal Year, if necessary, shall be allocated among such Members by taking
into account their varying interests during the Fiscal Year in accordance with
Code Section 706(d), using the "interim closing of the books" method.

3.3 Return of Capital; Interest

Except as expressly provided for in this Agreement, no Member shall have the
right to demand or to receive the return of all or any part of such Member's
Capital Contributions to the Company and no Member shall have priority over any
other Member as to the return of such Member's Capital Contributions. No Member
shall have the right to demand or receive property other than cash in return for
such Member's Capital Contribution. No interest shall be paid on the Capital
Contributions of the Members.

3.4 Loans

(a) Subject to the provisions of Section 7.6 hereof, the Company may incur or
assume Debt, or enter into other similar credit, guarantee, financing or
refinancing arrangements, for any purpose (including, without limitation, in
connection with any further acquisition of properties from any Person), upon
such terms as the Board determines appropriate; provided, however, that any Debt
shall be nonrecourse to each of the Members unless that Member otherwise agrees.

(b) SSCI may, but shall not be obligated to, loan any required Additional Funds
to the Company (an "SSCI Loan"). Notwithstanding the foregoing, all SSCI Loans
made pursuant to this Section 3.4 shall be on terms and conditions no less
favorable to the Company than would be available to the Company from any third
party. The SSCI Loans shall be treated as a loan to the Company and shall not be
an increase in SSCI's Capital Contribution or entitle SSCI to any increase in
its share of the Profits of the Company or subject SSCI to any greater
proportion of the Losses of the Company.

3.5 Additional Members

(a) Subject to the termination of the Lockout Period pursuant to Section
7.3.5(b), the Board shall have the right, in its sole and absolute discretion,
to admit one or more Additional Members to the Company from time to time, in
accordance with the provisions of this Section 3.5, on terms and conditions and
for such Capital Contributions as may be established by the Board in its
reasonable discretion. No action or consent by the Members shall be required in
connection with the admission of any Additional Members. In the sole and
absolute discretion of the Board, the Company may acquire in the future
additional properties by means of Capital Contributions by SSCI or other
Persons, which Capital Contributions shall be set forth in an amended and
restated Exhibit A. As a condition to being admitted to the Company, each
Additional Member shall execute an agreement to be bound by the terms and
conditions of this Agreement.

(b) A Person (other than an existing Member) who makes a Capital Contribution to
the Company in accordance with this Agreement shall be admitted to the Company
as an Additional Member, only upon furnishing to the Board (i) evidence of
acceptance, in form and substance satisfactory to the Board, of all of the terms
and conditions of this Agreement, including, without limitation, the power of
attorney granted in Section 1.9 hereof, and (ii) such other documents or
instruments as may be required in the sole and absolute discretion of the Board
in order to effect such Person's admission as an Additional Member.

(c) Notwithstanding anything to the contrary in this Section 3.5, no Person
shall be admitted as an Additional Member without the consent of the Board,
which consent may be given or withheld in the Board's sole and absolute
discretion. The admission of any Person as an Additional Member shall become
effective on the date upon which the name of such Person is recorded on the
books and records of the Company, following the consent of the Board to such
admission.

(d) If any Additional Member is admitted to the Company on any day other than
the first day of a Fiscal Year, then Profits, Losses, each item thereof and all
other items of income, gain, loss, deduction and credit allocable among Members
and Assignees for such Fiscal Year shall be allocated among such Additional
Member and all other Members and Assignees by taking into account their varying
interests during the Fiscal Year in accordance with Code Section 706(d), using
the "interim closing of the books" method. All distributions of Available Cash
which the Board declares before but are paid after the date of such admission
shall be made solely to Members and Assignees other than the Additional Member,
and all distributions of Available Cash declared thereafter shall be made to all
the Members and Assignees including such Additional Member.

(e) No Person shall be admitted to the Company as a Substituted Member or an
Additional Member if, in the opinion of legal counsel for the Company, it would
result in the Company being treated as a corporation for federal income tax
purposes or otherwise cause the Company to become a reporting company under the
Exchange Act.

ARTICLE IV.
CAPITAL ACCOUNTS

4.1 Separate Accounts

A separate capital account ("Capital Account") shall be maintained for each
Member in accordance with the following rules:

(a) To each Member's Capital Account there shall be credited such Member's
initial Capital Contributions and additional Capital Contributions under
Article III, such Member's distributive share of Profits and any items in the
nature of income or gain which are specially allocated pursuant to Section 5.3
or Section 5.4, and the amount of any Company liabilities assumed by such Member
or which are secured by any Company property distributed to such Member pursuant
to this Agreement.

(b) To each Member's Capital Account there shall be debited the amount of cash
and the Gross Asset Value of any Company property distributed to such Member
pursuant to this Agreement, such Member's distributive share of Losses and any
items in the nature of expenses or losses which are specially allocated pursuant
to Section 5.3 or Section 5.4, and the amount of any liabilities of such Member
assumed by the Company or which are secured by any property contributed by such
Member to the Company other than those liabilities already taken into account
under Section 3.1 and Section 4.1(a).

(c) In the event all or a portion of a Member's Interest in the Company is
Transferred in accordance with the terms of this Agreement, the transferee shall
succeed to the Capital Account of the transferor to the extent of the interest
Transferred.

(d) In determining the amount of any liability for purposes of Sections 4.1(a)
and 4.1(b), there shall be taken into account Code Section 752(c) and any other
applicable provisions of the Code and Regulations.

(e) This Section and the other provisions of this Agreement relating to the
maintenance of Capital Accounts are intended to comply with Regulations
Section 1.704-1(b), and shall be interpreted and applied in a manner consistent
with such Regulations. In the event the Board shall determine that it is prudent
to modify the manner in which the Capital Accounts, or any debits or credits
thereto (including, without limitation, debits or credits relating to
liabilities which are secured by contributed or distributed property or which
are assumed by the Company or one or more Members) are computed in order to
comply with such Regulations, the Board may make such modification, provided
that it is not likely to have a material adverse effect on the aggregate amounts
to be distributed to any Member pursuant to this Agreement. The Board also shall
(i) make any adjustments that are necessary or appropriate to maintain equality
between the Capital Accounts of the Members and the amount of Company capital
reflected on the Company's balance sheet, as computed for book purposes, in
accordance with Regulations Section 1.704-l(b)(2)(iv)(g), and (ii) make any
appropriate modifications if the occurrence of an unanticipated event might
otherwise cause this Agreement not to comply with Regulations
Section 1.704-l(b).

4.2 Negative Capital Accounts

Except as provided below in this Section 4.2, no Member shall be required to pay
to the Company any deficit or negative balance which may exist in such Member's
Capital Account. However, it is the intention of the Members that, to the extent
the Morningstar Members so request of the Board, the Company and the Members
shall cooperate in good faith and use commercially reasonable efforts to enable
the Morningstar Members to have sufficient tax basis and amounts at-risk to
maintain an overall positive tax basis (including the allocation of debt to take
into account previous allocations of built-in gains) to permit deduction for
federal income tax purposes of their allocable share of taxable losses from the
Company pursuant to Sections 5.1 and 5.3 hereof, provided that: (i) such
cooperation and efforts do not adversely affect any other Member as to the
amount, timing or character (e.g., ordinary income, capital gain, Code Section
1231 gain) of any item of income, gain, loss or deduction for federal or state
income tax purposes, (ii) such cooperation and efforts do not adversely affect
SSCI's qualification or ability to qualify as a REIT, and (iii) such cooperation
does not reduce (or delay the receipt of) the amount of distributions to be
received by any other Member. Thus, if any Member enters into an agreement to
contribute to the capital of the Company all or a portion of any deficit balance
in such Member's Capital Account at such time as such Member's Interest is
"liquidated" within the meaning of Regulations Section 1.704-l(b)(2)(ii)(g) or
otherwise, such agreement shall be incorporated herein for all purposes of this
Agreement, and such agreement shall be treated as a "deficit restoration
obligation" for purposes of the Regulations to the extent of the agreed-upon
additional Capital Contributions and thus, for purposes of computing the deficit
balance, if any, of the Adjusted Capital Account of the Members obligated to
make such additional Capital Contributions, such agreed-upon additional Capital
Contributions shall be treated as a credit (i.e., increase) to such Members'
Capital Accounts.

ARTICLE V.
ALLOCATIONS

5.1. Timing and Amount of Allocations of Profit And Loss

Profits and Losses of the Company shall be determined and allocated with respect
to each Fiscal Year of the Company as of the end of each such year. Except as
otherwise provided in this Article V, an allocation to a Member of a share of
Profits or Losses shall be treated as an allocation of the same share of each
item of income, gain, loss or deduction (collectively "Tax Items") that is taken
into account in computing such Profits or Losses.

5.2. Allocations of Profit and Losses

(a) Except as provided in Section 5.2(b), after giving effect to the allocations
set forth in Sections 5.3 and 5.4, Profits and Losses (and, to the extent
necessary, any items thereof) for any Fiscal Year (or any portion thereof) shall
be allocated among the Members as necessary to cause the Member's Capital
Accounts to be in proportion to their respective Percentage Interests.

(b) Nothwithstanding the preceding paragraph of this Section 5.2, Losses
allocated pursuant to this Section 5.2 shall not exceed the maximum amount of
Losses that can be so allocated without causing any Member to have a deficit
Adjusted Capital Account balance (or increase an existing deficit Adjusted
Capital Account balance) at the end of any Fiscal Year. In the event some but
not all of the Members would have deficit Adjusted Capital Account balances as a
consequence of an allocation of Losses pursuant to this Section 5.2, then
(i) the deficit Adjusted Capital Account balance limitation set forth above
shall be applied on a Member by Member basis so as to allocate the maximum
possible Losses to each Member under Section 1.704-1(b)(2)(ii)(d) of the
Regulations, (ii) Losses that otherwise would have been allocated to a Member if
not for the deficit Adjusted Capital Account balance limitation
("Disproportionate Losses") shall instead be allocated to those Members who may
be allocated Losses without causing or increasing a deficit Adjusted Capital
Account balance, and (iii) subsequent allocations of Profits shall be made first
to the Members who received Disproportionate Losses until they have received
allocations of Profits pursuant to this Section 5.2(b) equal to the
Disproportionate Losses previously allocated to them.

5.3 Special Allocations

The following special allocations shall be made in the following order:

5.3.1 Minimum Gain Chargeback

Except as otherwise provided in Regulations Section 1.704-2(f), notwithstanding
any other provision of this Article V, if there is a net decrease in Company
Minimum Gain during any Fiscal Year, each Member shall be specially allocated
items of Company income and gain for such Fiscal Year (and, if necessary,
subsequent Fiscal Years) in an amount equal to such Member's share of the net
decrease in Company Minimum Gain, determined in accordance with Regulations
Section 1.704-2(g). The items to be so allocated shall be determined in
accordance with Regulations Sections 1.704-2(f)(6) and 1.704-2(j)(2).

This Section 5.3.1 is intended to comply with the minimum gain chargeback
requirement in Section 1.704-2(f) of the Regulations and shall be interpreted
consistently therewith.

5.3.2 Member Minimum Gain Chargeback

Except as otherwise provided in Regulations Section 1.704-2(i)(4),
notwithstanding any other provision of this Article V, if there is a net
decrease in Member Nonrecourse Debt Minimum Gain attributable to a Member
Nonrecourse Debt during any Fiscal Year, each Member having a share of the
Member Nonrecourse Debt Minimum Gain attributable to such Member Nonrecourse
Debt, determined in accordance with Regulations Section 1.704-2(i)(5), shall be
specially allocated items of Company income and gain for such Fiscal Year (and,
if necessary, subsequent Fiscal Years) in an amount equal to such Member's share
of the net decrease in Member Nonrecourse Debt Minimum Gain attributable to such
Member Nonrecourse Debt, determined in accordance with Regulations
Section 1.704-2(i)(4). The items to be so allocated shall be determined in
accordance with Regulations Sections 1.704-2(i)(4) and 1.704-2(i)(2).

This Section 5.3.2 is intended to comply with the minimum gain chargeback
requirement in Regulations Section 1.704-2(i)(4) and shall be interpreted
consistently therewith.

5.3.3 Qualified Income Offset

In the event any Member unexpectedly receives any adjustments, allocations, or
distributions described in Regulations Section 1.704-1(b)(2)(ii)(d)(4),
Regulations Section 1.704-l(b)(2)(ii)(d)(5), or Regulations
Section 1.704-1(b)(2)(ii)(d)(6), items of Company income and gain shall be
specially allocated to each such Member in an amount and manner sufficient to
eliminate, to the extent required by the Regulations, the deficit Adjusted
Capital Account balance of such Member as quickly as possible, provided that an
allocation pursuant to this Section shall be made only if and to the extent that
such Member would have a deficit Adjusted Capital Account balance after all
other allocations provided for this Article V have been tentatively made, as if
this Section 5.3.3 were not in the Agreement.

This Section 5.3.3 is intended to constitute a qualified income offset as
provided in Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted
consistently therewith.

5.3.4 Gross Income Allocation

In the event any Member has a deficit Capital Account at the end of any Fiscal
Year which is in excess of the sum of (i) the amount such Member is obligated to
restore pursuant to any provision of this Agreement, and (ii) the amount such
Member is deemed to be obligated to restore pursuant to the penultimate sentence
of Regulations Section 1.704-2(g)(1) and the penultimate sentence of Regulations
Section 1.704-2(i)(5), each such Member shall be specially allocated items of
Company income and gain in the amount of such excess as quickly as possible,
provided that an allocation pursuant to this Section shall be made only if and
to the extent that such Member would have a deficit Capital Account in excess of
such sum after all other allocations provided for in this Article V have been
made as if Section 5.3.3 and this Section were not in this Agreement.

5.3.5 Nonrecourse Deductions

Nonrecourse Deductions for any Fiscal Year shall be allocated among the Members
in accordance with each Member's Percentage Interest.

5.3.6 Member Nonrecourse Deductions

Any Member Nonrecourse Deductions for any Fiscal Year shall be specially
allocated to the Member that bears the economic risk of loss with respect to the
Member Nonrecourse Debt to which such Member Nonrecourse Deductions are
attributable, in accordance with Regulations Section 1.704-2(i)(1).

5.3.7 Section 754 Adjustments

To the extent an adjustment to the adjusted tax basis of any Company asset
pursuant to Code Section 734(b) or Code Section 743(b) is required, pursuant to
Regulations Section 1.704-l(b)(2)(iv)(m)(2) or Regulations
Section 1.704-l(b)(2)(iv)(m)(4), to be taken into account in determining Capital
Accounts as the result of a distribution to a Member in complete liquidation of
such Member's interest in the Company, the amount of such adjustment to Capital
Accounts shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases such basis) and such
gain or loss shall be specifically allocated to (a) the Members in accordance
with their respective interests in the Company in the event that Regulations
Section 1.704-l(b)(2)(iv)(m)(2) applies, or (b) the Member to whom such
distribution was made in the event that Regulations
Section 1.704-1(b)(2)(iv)(m)(4) applies.

5.3.8 Winding Up Years Allocation

It is the intention of the Members that distributions to the Members on
liquidation of the Company pursuant to Section 12.2(a)(iii) be made in
accordance with the Members' Percentage Interests. Accordingly, to the extent
the amount that would be tenatively distributed to any Member pursuant to
Section 12.2(a)(iii) without taking into account this Section 5.3.8, differs
from the amount that would have been distributed to such Member had the
distribution been made in accordance with the Members' Percentage Interests,
then items of income, gain, loss or deduction for the Winding Up Years shall be
allocated among the Members to the extent necessary to cause the Capital Account
balance of, and the resulting distribution to, each Member pursuant to Section
12.2(a)(iii) to be equal to the amount that would have otherwise been
distributed to such Member had the distribution been in accordance with the
Members' Percentage Interests.

5.4 Curative Allocations

The allocations set forth in Sections 5.2(b) and 5.3 (the "Regulatory
Allocations") are intended to comply with certain requirements of the
Regulations under Sections 704(b). It is the intent of the Members that, to the
extent possible, all Regulatory Allocations shall be offset either with other
Regulatory Allocations or with special allocations of other items of Company
income, gain, loss, or deduction pursuant to this Section. Therefore,
notwithstanding any other provision of this Article V (other than the Regulatory
Allocations), the Board shall make such offsetting special allocations of
Company income, gain, loss, or deduction in whatever manner it determines to be
appropriate so that, after such offsetting allocations are made, each Member's
Capital Account balance is, to the extent possible, equal to the Capital Account
balance such Member would have had if the Regulatory Allocations were not part
of the Agreement and all Company items were allocated pursuant to
Section 5.2(a). In exercising its discretion under this Section, the Board shall
take into account future Regulatory Allocations under Sections 5.3.1 and 5.3.2
that, although not yet made, are likely to offset other Regulatory Allocations
previously made under Sections 5.3.5 and 5.3.6 and/or distributions of the
Company which are included in a Member's share of the Company's Minimum Gain or
Member Nonrecourse Minimum Gain.

5.5 Allocation of Excess Nonrecourse Liabilities.

For purposes of determining a Member's proportional share of the "excess
nonrecourse liabilities" of the Company within the meaning of Regulations
Section 1.752-3(a)(3), each Member's interest in Company profits shall be such
Member's Percentage Interest.

5.6 Tax Allocations; Allocations Respecting Section 704(c) Revaluations

(a) Except as otherwise provided in this Section 5.6, for income tax purposes
under the Code and the Regulations, each of the Company's Tax Items shall be
allocated among the Members in the same manner as its correlative item of "book"
income, gain, loss or deduction is allocated pursuant to Section 5.2.

(b) Notwithstanding Section 5.6(a) hereof or any other provision of this
Agreement, Tax Items with respect to property that is contributed to the Company
with a Gross Asset Value that varies from its basis in the hands of the
contributing Member immediately preceding the date of contribution shall be
allocated among the Members for income tax purposes pursuant to the "traditional
method with curative allocations" described in Regulations Section 1.704-3(c);
provided, however, that (i) all such curative allocations shall be strictly
limited to gain from the sale or disposition to an independent third party of
the particular asset or item of property for which the depreciation deductions
were subject to the ceiling rule (i.e., curative allocations cannot be
depreciation deductions with respect to another asset or property), and (ii) all
such curative allocations shall be applied on a property-by-property,
asset-by-asset basis such that the prior effect of the ceiling rule with respect
to an asset or item of property may only be offset by gain on the sale or
disposition of that particular asset or item of property, and (iii) any
remaining gain from the sale or other disposition of that asset or property may
not be used to offset the effect of the ceiling rule with respect to any other
asset or property.

(c) As the result of the revaluation of the Gross Asset Value of Company assets
as provided in Section 3.1 and in the event of any further revaluation as
contemplated in the definition of "Gross Asset Value," notwithstanding Section
5.6(a) hereof or any other provision of this Agreement, subsequent allocations
of Tax Items with respect to such asset shall take into account the variation,
if any, between the adjusted basis of such asset and its Gross Asset Value in
the same manner as under Code Section 704(c), the applicable Regulations and
this Section 5.6, pursuant to the "traditional method with curative allocations"
described in Regulations Section 1.704-3(c); provided, however, that (i) all
such curative allocations shall be strictly limited to gain from the sale or
disposition to an independent third party of the particular asset or item of
property for which the depreciation deductions were subject to the ceiling rule
(i.e., curative allocations cannot be depreciation deductions with respect to
another asset or property), and (ii) all such curative allocations shall be
applied on a property-by-property, asset-by-asset basis such that the prior
effect of the ceiling rule with respect to an asset or item of property may only
be offset by gain on the sale or disposition of that particular asset or item of
property, and (iii) any remaining gain from the sale or other disposition of
that asset or property may not be used to offset the effect of the ceiling rule
with respect to any other asset or property.

5.7 Other Provisions

(a) In the event that (i) any modifications are made to the Code or any
Regulations, (ii) any changes occur in any case law applying or interpreting the
Code or any Regulations, (iii) the IRS changes or clarifies the manner in which
it applies or interprets the Code or any Regulations or any case law applying or
interpreting the Code or any Regulations or (iv) the IRS adjusts the reporting
of any of the transactions contemplated by this Agreement which, in each case,
either (a) requires allocations of items of income, gain, loss, deduction or
credit or (b) requires reporting of any of the transactions contemplated by this
Agreement in a manner different from that set forth in this Article V, the Board
is hereby authorized to make new allocations or report any such transactions (as
the case may be) in reliance of the foregoing, and such new allocations and
reporting shall be deemed to be made pursuant to the fiduciary duty of the
Managers to the Company and the other Members, and no such new allocation or
reporting shall give rise to any claim or cause of action by any Member.

(b) The Members acknowledge and are aware of the income tax consequences of the
allocations made by this Article V and hereby agree to be bound by the
provisions of this Article V in reporting their shares of Profits, Losses and
other items of income, gain, loss, deduction and credit for federal, state and
local income tax purposes.

5.8 Amendments to Allocation to Reflect Issuance of Additional Interests

In the event that the Company issues additional Interests to any Additional
Member pursuant to Section 3.5 hereof, the Board shall make such revisions to
this Article V as it determines are necessary to reflect the terms of the
issuance of such additional Interests, including making preferential allocations
to certain classes of Membership Interests.

ARTICLE VI.
DISTRIBUTIONS

6.1 Determination of Available Cash

(a) Available Cash shall be determined, with respect to each proposed
distribution to the Members, by the Board, taking into account the provisions of
Section 6.1(b).

(b) The Board shall take such reasonable efforts, to:

(i) consistent with SSCI's qualification as a REIT, to cause the Company to
distribute sufficient amounts to the Members in accordance with Section 6.2
hereof such that distributions to SSCI will enable SSCI to pay stockholder
dividends that will, with respect to the properties owned by the Company (i)
satisfy the requirements for qualifying as a REIT under the Code and
Regulations, and (ii) except to the extent SSCI elects, in its sole and absolute
discretion, not to make such distributions, avoid any federal income or excise
tax liability of SSCI; and

(ii) cause the Company to distribute sufficient amounts to the Members in
accordance with Section 6.2 hereof for each taxable year such that the
distributions to each Member other than SSCI for such taxable year equal the
product of the "Applicable Percentage" for such taxable year and such Member's
allocated share of the Company's cumulative net taxable ordinary income and
capital gain for such taxable year as shown on the Company's U.S. federal income
tax returns; provided, however, that any such tax distribution shall be
mandatory during the initial 12 month period following the Effective Date, and
to the extent that any such tax distribution reduces Available Cash that may be
distributed pursuant to Section 6.3 (a)(i) below $5,200,000, such shortfall
shall be carried forward for the benefit of the holders of SCCI Units on a
cumulative basis and paid as a priority distribution before (and in addition to)
any subsequent distributions of Available Cash. For these purposes, the
Applicable Percentage with respect to net long-term capital gain shall be the
highest combined effective U.S. Federal and North Carolina State marginal income
tax rate applicable for such taxable year to net long-term capital gains
recognized by an individual, and the Applicable Percentage with respect to items
of net ordinary income and net short-term capital gain shall be the combined
effective highest marginal U.S. Federal and North Carolina State income tax rate
applicable for such taxable year to ordinary income recognized by an individual.
In all cases, the highest marginal income tax rate shall be the highest
statutory rate applicable to the specific type of income or gain in question and
shall be determined without regard to phase-outs of deductions or similar
adjustments. The Board, acting in its reasonable discretion, may adjust the
determination of Applicable Percentages pursuant to this Section 6.1(b)(ii) as
necessary to ensure that the distribution required to be made to each Member
pursuant to this Section 6.1(b)(ii) for any taxable year is not less than such
Member's actual federal and state income tax liability in respect of allocation
to such Member by the Company for such taxable year.

6.2 Distributions of Available Cash from Operations

The Company shall distribute Available Cash from operations no less frequently
than on a quarterly basis among the Members as follows:

(a) For the first 12 month period following the Effective Date, as follows:

(i) The first $433,333.33 per month, to the extent available at the time of
distribution and on a cumulative basis within such 12 month period (and beyond
such 12 month period solely to the extent necessary to make up for a mandatory
tax distribution as described in Section 6.1(b)(ii)), among the holders of SSCI
Units in proportion to their respective Percentage Interests, but in no event
shall distributions made pursuant to this Section 6.2(a)(i) exceed $5,200,000
for such 12 month period.; and

(ii) The remainder, if any, during such period among the holders of Regular
Units in proportion to their respective Percentage Interests, provided that no
holder of Regular Units shall be entitled to any distributions pursuant to this
Section until holders of SSCI Units have received distributions totaling
$5,200,000; and

(b) For the second 12 month period following the Effective Date, 87% among the
holders of SSCI Units in proportion to their respective Percentage Interests and
13% among the holders of Regular Units in proportion to their respective
Percentage Interests; and

(c) For any future period, 3.846% (as a percentage and not as a preference)
among the holders of SSCI Units, and the remainder among the Members in
proportion to their Percentage Interests.

6.3. Distributions Upon a Capital Event

Upon a Capital Event, the Board shall, as soon as practicable, distribute the
proceeds thereof to the Members. Any such distribution shall be made in
proportion to the Percentage Interests of the Members.

6.4 Distributions In Kind

No right is given to any Member to demand and receive property other than cash.
The Board may determine, in its sole and absolute discretion, to make a
distribution in kind to one or more Members of Company assets, including,
without limitation, the distribution of any interest in a Subsidiary to one or
more Members to the extent that the board determines in its sole and absolute
discretion, that the Company's direct or indirect ownership of such Subsidiary
is adverse with SSCI's status as a REIT.

6.5 Amounts Withheld

Each Member hereby authorizes the Company to withhold from or pay on behalf of
or with respect to such Member any amount of federal, state, local or foreign
taxes that the Board determines that the Company is required to withhold or pay
with respect to any amount distributable or allocable to such Member pursuant to
this Agreement, including, without limitation, any taxes required to be withheld
or paid by the Company pursuant to Code Sections 1441, 1442, 1445 or 1446. Any
amount paid on behalf of or with respect to a Member shall constitute a loan by
the Company to such Member, which loan shall be repaid by such Member within 15
days after notice from the Board that such payment must be made unless (a) the
Company withholds such payment from a distribution that would otherwise be made
to the Member or (b) the Board determines, in its sole and absolute discretion,
that such payment may be satisfied out of the Available Cash of the Company that
would, but for such payment, be distributed to the Member. Any amounts withheld
pursuant to the foregoing clauses (a) or (b) shall be treated as having been
distributed to such Member. Each Member hereby unconditionally and irrevocably
grants to the Company a security interest in such Member's Membership Interest
to secure such Member's obligation to pay to the Company any amounts required to
be paid pursuant to this Section 6.5. In the event that a Member fails to pay
any amounts owed to the Company pursuant to this Section 6.5 when due, the Board
may, in its sole and absolute discretion, elect to make the payment to the
Company on behalf of such defaulting Member, and in such event shall be deemed
to have loaned such amount to such defaulting Member and shall succeed to all
rights and remedies of the Company as against such defaulting Member (including,
without limitation, the right to receive distributions). To the extent any
non-withholding tax (including a tax based upon income) is assessed directly
against the Company, that tax shall be deemed an expense of the Company and not
treated as paid on behalf of the Members.

ARTICLE VII.
MANAGEMENT OF THE COMPANY

7.1 Management by Board of Managers

Except as specifically set forth herein, the business and affairs of the Company
shall be managed by a Board of Managers (the "Board"), which shall be appointed
by the Members in accordance with this Article VII. Persons appointed to the
Board shall be referred to as "Managers."

7.2 Composition of Board

7.2.1 Number of Managers

The Board shall initially be composed of three Managers, each with equal voting
rights. The number of Managers may be increased or decreased upon a consent by
the Board, provided that the number of Managers shall not be decreased below
three.

7.2.2 Appointment of Managers

Managers shall be appointed by the Members as follows:

(a) For so long as the Morningstar Principals collectively own at least 10% of
the outstanding Units of the Company, the Morningstar Principals shall, by the
Consent of the Morningstar Principals, appoint one of the Managers to the Board,
which Manager shall be referred to as the "Morningstar Manager;"

(b) SSCI shall be entitled to appoint two Managers; which Managers shall be
referred to as the "SSCI Managers;" and

(c) Any additional Managers shall be nominated and appointed by the other
Members of the Board subject to the Consent of a Majority in Interest of the
Members.

The Board shall designate one of the Managers appointed by them to serve as the
Chairman of the Board (the "Chairman").

7.2.3 Term of Managers

Each Manager shall hold office until such Manager dies, resigns or is otherwise
removed during the term pursuant to Section 7.2.4. Any Manager may resign at any
time by delivering written notice to the Board. Any such resignation will be
effective upon delivery thereof unless the notice of resignation specifies a
later effective date. The acceptance of such resignation by the Board shall not
be necessary to make it effective.

7.2.4 Removal of Managers

A Manager may be removed with or without cause at any time by and in the sole
discretion of the Member or Members that appointed such Manager. The removal of
a Manager who is also a Member shall not affect the Manager's rights as a Member
and shall not constitute a withdrawal of the Member.

7.2.5 Filling a Vacancy on the Board

Any vacancy occurring on the Board shall be filled by the Member or group of
Members that appointed such Manager. The term of any replacement Manager shall
extend to the remainder of the term of the departed Manager. If a vacancy occurs
on the Board, notices to any Manager required under this Agreement shall be made
to the Member or Members entitled to appoint such Manager.

7.2.6 Boards of Subsidiaries

(a) The Board shall cause the governing board of directors of any corporate
Subsidiary to, at all times, have the same structure, number and members as the
Board provided herein.

(b) The Board shall either cause the governing board of managers of any limited
liability company Subsidiary to, at all times, have the same structure, number
and members as the Board provided herein or cause the Company to be the managing
member of such limited liability company Subsidiary.

7.3 Meetings of the Board

7.3.1 Frequency

Meetings of the Board shall be held at such times and places as approved by the
Board, but must be held at least annually. Special meetings of the Board may be
called by the Chairman or any two Managers. Such special meetings of the Board
shall be held at the principal executive office of the Company in Seattle,
Washington unless otherwise approved by the Board.

7.3.2 Notice of Meetings

Written notice stating the place, day and hour of the meeting and the purpose or
purposes for which the meeting is called shall be delivered to each other
Manager by or at the direction of the Chairman or Managers calling the meeting
not less than 10 or more than 50 days before the date of the meeting, either
personally or by mail. If mailed, such notice shall be deemed to be delivered
three business days after being deposited in the United States mail, postage
prepaid, addressed to the Manager at the Manager's address as it appears on the
books of the Company.

7.3.3 Meetings by Communications Equipment

A Manager may participate in a meeting of the Board by, or conduct the meeting
through the use of, any means of communication by which all Managers
participating in the meeting can hear each other during the meeting.
Participation by such means shall constitute presence in person at a meeting.

7.3.4 Quorum

A majority of the number of Managers comprising the Board shall constitute a
quorum for the transaction of business at any Board meeting; provided that the
Morningstar Manager shall be in attendance. If less than a quorum is present at
a meeting, the meeting shall be adjourned without further notice.

7.3.5 Manner of Acting

(a) The Chairman will preside at all Board meetings. If the Chairman is absent
at a duly convened Board meeting, the Managers in attendance shall appoint one
of the Managers present to act as Chairman for such meeting. If a quorum is
present at a Board meeting when a vote is taken, the act of a majority of the
Managers present at the Board meeting shall be the act of the Board, unless the
vote of a greater number is required by this Agreement.

(b) Without limitation to the Board's authority to act in accordance with
Section 7.3.5(a) above, in the event any of the following actions are taken by
the Board prior to the termination of the Lockout Period and without the consent
of the Morningstar Manager, the Lockout Period shall terminate within sixty (60)
days from the occurrence of such Board vote:

(i) any business decision that would result in personal liability to the Members
in excess of that required under the Act or this Agreement;

(ii) the acquisition, sale, transfer, exchange or other disposition of any
assets of the Company (including, but not limited to, the exercise or grant of
any conversion, option, privilege or subscription right or any other right
available in connection with any assets at any time held by the Company);

(iii) the amendment of the Certificate (except for amendments described in
Section 18-202(b) of the Act) or this Agreement (except as otherwise provided in
Section 14.2(a) hereof);

(iv) the issuance of any Units other than as provided in Section 3.2 or admit
any Additional Members or Substituted Members;

(v) requiring any additional capital contributions or otherwise increasing the
obligation of the Members;

(vi) making any distributions of any assets of the Company other than as
provided in Article VI hereof and making and valuation of any in-kind
distribution;

(vii) any action that would cause the conversion or reorganization of the
Company to another form or to a taxable entity (other than as provided in
Section 14.2 hereof);

(viii) any financing or refinancing of Company Debt (A) that would result in a
material reduction in the amount of liabilities that the Morningstar Members are
allocated under principals of Section 752 of the Code and the Regulations
promulgated thereunder or (B) other than in the ordinary course of business that
would place a material lien or encumbrance on any Company property; and

(ix) any action to increase the number of Managers on the Board.

7.4 Action by Managers Without a Meeting

Any action that could be taken at a meeting of the Board may be taken without a
meeting if one or more written consents setting forth the action so taken are
signed by all of the Managers either before or after the action is taken and
delivered to the Company. Action taken by written consent of Managers without a
meeting is effective when the last Manager signs the consent, unless the consent
specifies a later effective date.

7.5 Expenses; Compensation

The Managers shall be entitled to reimbursement of their reasonable
out-of-pocket expenses, including travel to attend meetings, incurred on behalf
of the Company. Subject to the Act, no amount so paid to the Manager shall be
deemed to be a distribution of Company assets for purposes of this Agreement.
Except for reimbursement of such expenses as provided for in this Section 7.5
and such Manager's right in his capacity as a Member to distributions as
provided in this Agreement, no Manager shall receive any compensation for its
services as such.

7.6 Authority of Board and Managers

7.6.1 Authority of Board

(a) Subject to Section 7.6.2, the Board shall be vested with complete management
and control of the business of the Company. The Board shall have the power and
authority to do all things necessary or proper to carry out the purposes of the
Company. Subject to Section 7.3.5(b), any action taken by the Board will require
the approval of a majority of the Managers. Each Manager shall be specifically
authorized to execute instruments, documents, agreements, contracts and other
undertakings on behalf and in the name of the Company, and parties dealing with
the Company shall be entitled to rely on the authority of a Manager to execute
such documents on behalf of the Company.

(b) In addition to the powers now or hereafter granted to managers of a limited
liability company under applicable law or that are granted to the Board under
any other provision of this Agreement, the Board, subject to the other
provisions hereof (including, without limitation, the termination of the Lockout
Period pursuant to Section 7.3.5(b) and the limitations on the authority of the
Board set forth in Section 7.6.2), shall have full power and authority to do all
things deemed necessary or desirable by it to conduct the business of the
Company, to exercise all powers set forth in Section 1.7 hereof and to
effectuate the purposes set forth in Section 1.6 hereof, including, without
limitation:

(i) the making of any expenditures, the lending or borrowing of money
(including, without limitation, making prepayments on loans and borrowing money
to permit the Company to make distributions to its Members in accordance with
Section 6.2 hereof in such amounts as will permit SSCI (so long as SSCI
qualifies as a REIT) to avoid the payment of any federal income tax (including,
for this purpose, any excise tax pursuant to Code Section 4981) and to make
distributions to its shareholders sufficient to permit SSCI to maintain REIT
status or otherwise to satisfy the REIT Requirements), the assumption or
guarantee of, or other contracting for, indebtedness and other liabilities, the
issuance of evidences of indebtedness (including the securing of same by deed to
secure debt, mortgage, deed of trust or other lien or encumbrance on the
Company's assets) and the incurring of any obligations that it deems necessary
for the conduct of the activities of the Company;

(ii) the making of tax, regulatory and other filings, or rendering of periodic
or other reports to governmental or other agencies having jurisdiction over the
business or assets of the Company;

(iii) except as restricted in this Agreement, the acquisition, sale, transfer,
exchange or other disposition of any assets of the Company (including, but not
limited to, the exercise or grant of any conversion, option, privilege or
subscription right or any other right available in connection with any assets at
any time held by the Company);

(iv) except as restricted in this Agreement, the mortgage, pledge, encumbrance
or hypothecation of any assets of the Company, the use of the assets of the
Company (including, without limitation, cash on hand) for any purpose consistent
with the terms of this Agreement which the Board believes will directly benefit
the Company and on any terms that the Board sees fit, including, without
limitation, the financing of the conduct or the operations of the Company, the
lending of funds to other Persons (including, without limitation, the Members
(if necessary to permit the financing or capitalization of a Subsidiary of the
Company)) and the repayment of obligations of the Company;

(v) the management, operation, leasing, landscaping, repair, alteration,
demolition, replacement or improvement of any real property or other asset of
the Company or any Subsidiary;

(vi) the negotiation, execution and performance of any contracts, leases,
conveyances or other instruments that the Board considers useful or necessary to
the conduct of the Company's operations or the implementation of the Board's
powers under this Agreement, including, without limitation, contracting with
property managers (including SSCI or other Member-controlled Person(s)),
contractors, developers, consultants, accountants, legal counsel, other
professional advisors and other agents and the payment of their expenses and
compensation out of the Company's assets;

(vii) the distribution of Company cash or other Company assets in accordance
with this Agreement, the holding, management, investment and reinvestment of
cash and other assets of the Company, and the collection and receipt of
revenues, rents and income of the Company;

(viii) the selection and dismissal of employees of the Company or the Board
(including, without limitation, employees having titles or offices such as
"president," "vice president," "secretary" and "treasurer"), and agents, outside
attorneys, accountants, consultants and contractors of the Company or the Board
and the determination of their compensation and other terms of employment or
hiring;

(ix) the maintenance of such insurance including (A) liability insurance for the
Indemnities hereunder and (B) casualty, liability, earthquake and other
insurance on the properties of the Company for the benefit of the Company and
the Members comparable in coverage to that maintained by SSCI with respect to
the properties it owns and otherwise as it deems necessary or appropriate;

(x) the control of any matters affecting the rights and obligations of the
Company, including the settlement, compromise, submission to arbitration or any
other form of dispute resolution, or abandonment, of any claim, cause of action,
liability, debt or damages, due or owing to or from the Company, the
commencement or defense of suits, legal proceedings, administrative proceedings,
arbitrations or other forms of dispute resolution, and the representation of the
Company in all suits or legal proceedings, administrative proceedings,
arbitrations or other forms of dispute resolution, the incurring of legal
expense, and the indemnification of any Person against liabilities and
contingencies to the extent permitted by law;

(xi) the determination of the fair market value of any Company property
distributed in kind using such reasonable method of valuation as it may adopt;
provided that such methods are otherwise consistent with the requirements of
this Agreement;

(xii) the enforcement of any rights against any Member pursuant to
representations, warranties, covenants and indemnities made by such Member to
the Company in this Agreement or the Unit Purchase Agreement;

(xiii) holding, managing, investing and reinvesting cash and other assets of the
Company;

(xiv) the collection and receipt of revenues and income of the Company;

(xv) the exercise, directly or indirectly, through any attorney-in-fact acting
under a general or limited power of attorney including that power provided under
Section 1.9, of any right, including the right to vote, appurtenant to any asset
or investment held by the Company;

(xvi) the exercise of any of the powers of the Board enumerated in this
Agreement on behalf of or in connection with any Subsidiary of the Company or
any other Person in which the Company has a direct or indirect interest, or
jointly with any such Subsidiary or other Person;

(xvii) the exercise of any of the powers of the Board enumerated in this
Agreement on behalf of any Person in which the Company does not have an interest
pursuant to contractual or other arrangements with such Person;

(xviii) the maintenance of working capital and other reserves in such amounts as
the Board deems appropriate and reasonable from time to time;

(ixx) the making, execution and delivery of any and all deeds, leases, notes,
deeds to secure debt, mortgages, deeds of trust, security agreements,
conveyances, contracts, guarantees, warranties, indemnities, waivers, releases
or legal instruments or agreements in writing necessary or appropriate in the
judgment of the Board for the accomplishment of any of the powers of the Board
enumerated in this Agreement;

(xx) the distribution of cash to acquire Regular Units held by a Member in
connection with a Member's exercise of its Exchange Right under Section 8.5
hereof;

(xxi) the amendment and restatement of Exhibit A hereto to reflect accurately at
all times the Capital Accounts, Units, and Percentage Interests of the Members
as the same are adjusted from time to time to the extent necessary to reflect
redemptions, Capital Contributions, the issuance of or reduction in the number
of Units, the admission of any Additional or Substituted Member or otherwise, as
long as the matter or event being reflected in Exhibit A hereto otherwise is
authorized by this Agreement;

(xxii) the making of a general assignment for the benefit of creditors or
appoint or acquiesce in the appointment of a Custodian for all or any part of
the assets of the Company;

(xxiii) the institution of any proceeding for bankruptcy on behalf of the
Company; and

(xxiv) the confession of a judgment against the Company.

7.6.2 Limitation on Authority of Board

Notwithstanding the provisions of Section 7.6.1, the Board may not cause the
Company to be, or undertake an act or course of conduct, in contravention of an
express prohibition or limitation of this Agreement, including, without
limitation:

(i) to take any action that would make it impossible to carry on the ordinary
business of the Company, except as otherwise expressly provided in this
Agreement;

(ii) to possess Company property, or assign any rights in specific Company
property, for other than a Company purpose, except as otherwise expressly
provided in this Agreement;

(iii) to perform any act that would subject a Member to liability in any
jurisdiction, except as expressly provided herein or under the Act; or

(iv) enter into any contract, mortgage, loan or other agreement that expressly
prohibits or restricts, or has the effect of prohibiting or restricting, the
ability of (A) SSCI or the Company from satisfying its obligations under Section
8.5 hereof in full or (B) a Member from exercising its rights to an Exchange in
full, except, in either case, with the written consent of such Member affected
by the prohibition.

7.7 Delegation of Duties to Committees

The Board may, from time to time, designate one or more committees, each of
which shall be comprised of one or more Managers. Any such committee, to the
extent provided in such resolution or in the Certificate or this Agreement,
shall have and may exercise all of the authority of the Board, subject to the
limitations set forth in the Act and this Agreement. At every meeting of any
such committee, the presence of a majority of all the members thereof shall
constitute a quorum, and the affirmative vote of a majority of the members
present shall be necessary for the adoption of any resolution. The Board may
dissolve any committee at any time, unless otherwise provided in the Certificate
or this Agreement.

7.8 Other Business of Managers

Each Manager shall devote to the Company such time as may be necessary for the
performance of its duties as Manager, but such Manager is not required, and is
not expected, to devote its full time to the performance of such duties. Each
Manager may engage independently or with others in other business ventures of
every nature and description, including, without limitation, the ownership of
other properties and the making or management of other investments. Nothing in
this Agreement shall be deemed to prohibit a Manager or any Affiliate of such
Manager from dealing, or otherwise engaging in business with, Persons
transacting business with the Company, or from providing services related to the
purchase, sale, financing, management, development or operation of real or
personal property and receiving compensation therefor, not involving any rebate
or reciprocal arrangement that would have the effect of circumventing any
restriction set forth herein upon dealings with a Manager or any Affiliate of
such Manager. Neither the Company nor any Member shall have any right by virtue
of this Agreement or the relationship created hereby in or to such other
ventures or activities or to the income or proceeds derived therefrom, and the
pursuit of such ventures, even if competitive with the business of the Company,
shall not be deemed wrongful or improper.

7.9 #9; Indemnification

(a) To the fullest extent permitted by applicable law, the Company shall
indemnify each Indemnitee from and against any and all losses, claims, damages,
joint or several liabilities, expenses (including, without limitation,
attorney's fees and other legal fees and expenses), judgments, fines,
settlements and other amounts (each an "Indemnified Loss") arising from any and
all claims, demands, actions, suits or proceedings, civil, criminal,
administrative or investigative (each an "Action"), that relate to the
operations of the Company as set forth in this Agreement in which such
Indemnitee may be involved, or is threatened to be involved, as a party or
otherwise unless it is established that: (i) the act or omission of the
Indemnitee was material to the matter giving rise to the proceeding and either
was committed in bad faith, was taken in knowing violation of the terms of this
Agreement or was the result of active and deliberate dishonesty; (ii) the
Indemnitee actually received an improper personal benefit in money, property or
services; (iii) in the case of any criminal proceeding, the Indemnitee had
reasonable cause to believe that the act or omission was unlawful; (iv) such
Indemnified Loss or Action relates to or arises out of Article 11 of the Unit
Purchase Agreement or Section 1.8 of this Agreement; or (v) such Loss or Action
relates to or arises out of any tax consequences to a Member of acquiring or
owning an interest in the Company, conducting the business of the Company,
executing this Agreement, receiving or not receiving distributions from the
Company, Exchanging Units or being allocated taxable income and loss. Without
limitation the foregoing indemnity shall extend to any liability of any
Indemnitee, pursuant to a loan guaranty or otherwise heretofor or hereafter
executed, for any indebtedness of the Company or any Subsidiary of the Company
(including, without limitation, any indebtedness which the Company or any
Subsidiary of the Company has assumed or taken subject to), and general partner
liability relating to any Subsidiary or Affiliate of the Company and the Board
is hereby authorized and empowered, on behalf of the Company, to enter into one
or more indemnity agreements consistent with the provisions of this Section 7.9
in favor of any Indemnitee having or potentially having liability for any such
indebtedness or general partner liability (but the failure to execute a separate
indemnity agreement shall not reduce the Company's obligation to so indemnify as
herein provided). The termination of any proceeding by judgment, order or
settlement does not create a presumption that the Indemnitee did not meet the
requisite standard of conduct set forth in this Section 7.9(a). The termination
of any proceeding by conviction or upon a plea of nolo contendere or its
equivalent, or an entry of an order of probation prior to judgment, creates a
rebuttable presumption that the Indemnitee acted in a manner contrary to that
specified in this Section 7.9(a) with respect to the subject matter of such
proceeding. Any indemnification pursuant to this Section 7.9 shall be made only
out of the assets of the Company, and any insurance proceeds from the liability
policy covering any Indemnitees, and no Member shall have any obligation to
contribute to the capital of the Company or otherwise provide funds to enable
the Company to fund its obligations under this Section 7.9.

(b) Reasonable expenses incurred by an Indemnitee who is a party to a proceeding
or otherwise subject to or the focus of or is involved in any Action shall be
paid or reimbursed by the Company as incurred by the Indemnitee in advance of
the final disposition of the Action upon receipt by the Company of (i) a written
affirmation by the Indemnitee of the Indemnitee's good faith belief that the
standard of conduct necessary for indemnification by the Company as authorized
in Section 7.9(a) has been met, and (ii) a written undertaking by or on behalf
of the Indemnitee to repay the amount if it shall ultimately be determined that
the standard of conduct has not been met.

(c) The indemnification provided by this Section 7.9 shall be in addition to any
other rights to which an Indemnitee or any other Person may be entitled under
any agreement, pursuant to any vote of the Members, as a matter of law or
otherwise, and shall continue as to an Indemnitee who has ceased to serve in
such capacity unless otherwise provided in a written agreement with such
Indemnitee or in the writing pursuant to which such Indemnitee is indemnified.

(d) The Company may, but shall not be obligated to, purchase and maintain
insurance, on behalf of any of the Indemnitees and such other Persons as the
Board shall determine, against any liability that may be asserted against or
expenses that may be incurred by such Person in connection with the Company's
activities, regardless of whether the Company would have the power to indemnify
such Person against such liability under the provisions of this Agreement.

(e) In no event may an Indemnitee subject any of the Members to personal
liability by reason of the indemnification provisions set forth in this
Agreement.

(f) An Indemnitee shall not be denied indemnification in whole or in part under
this Section 7.9 because the Indemnitee had an interest in the transaction with
respect to which the indemnification applies if the transaction was otherwise
permitted by the terms of this Agreement.

(g) The provisions of this Section 7.9 are for the benefit of the Indemnitees,
their heirs, successors, assigns and administrators and shall not be deemed to
create any rights for the benefit of any other Persons. Any amendment,
modification or repeal of this Section 7.9 or any provision hereof shall be
prospective only and shall not in any way affect the limitations on the
Company's liability to any Indemnitee under this Section 7.9 as in effect
immediately prior to such amendment, modification or repeal with respect to
claims arising from or relating to matters occurring, in whole or in part, prior
to such amendment, modification or repeal, regardless of when such claims may
arise or be asserted.

7.10. Limitation on Liability of the Members and Managers

(a) Notwithstanding anything to the contrary set forth in this Agreement, no
Member, Manager or any officer, director or agent thereof shall be liable or
accountable in damages or otherwise to the Company, any Members or any Assignees
for losses sustained, liabilities incurred or benefits not derived as a result
of errors in judgment or mistakes of fact or law or of any act or omission if
the Member, Manager or any such officer, director or agent thereof acted in good
faith.

(b) The Members expressly acknowledge that the Managers are acting for the
benefit of the Company, Members and, in the case of SSCI Managers, SSCI's
shareholders collectively, that the Managers are under no obligation to give
priority to the separate interests of the Members (including, without
limitation, the tax consequences to Members, Assignees or SSCI's shareholders)
in deciding whether to cause the Company to take (or decline to take) any
actions and that the Managers shall not be liable to the Company or to any
Member for monetary damages for losses sustained, liabilities incurred, or
benefits not derived by Members in connection with such decisions, provided that
the Manager has acted in good faith and has not breached its express covenants
set forth in this Agreement.

(c) Any amendment, modification or repeal of this Section 7.10 or any provision
hereof shall be prospective only and shall not in any way affect the limitations
on the Member's, Manager's or any of their director's, officer's or agent's
liability to the Company as in effect immediately prior to such amendment,
modification or repeal with respect to claims arising from or relating to
matters occurring, in whole or in part, prior to such amendment, modification or
repeal, regardless of when such claims may arise or be asserted.

ARTICLE 8. RIGHTS AND OBLIGATIONS OF MEMBERS

8.1 Managing of Business

No Member or Assignee (other than in his or her capacity as a Manager, officer,
director, employee, partner, agent or trustee of the Company or any of their
Affiliates) shall take part in the operations, management or control (within the
meaning of the Act) of the Company's business, transact any business in the
Company's name or have the power to sign documents for or otherwise bind the
Company.

8.2 Outside Activities of Members

Subject to any agreements entered into by a Member or its Affiliates with the
Company or a Subsidiary (including, without limitation, any employment
agreement), any Member and any Assignee, officer, director, employee, agent,
trustee, Affiliate or shareholder of any Member shall be entitled to and may
have business interests and engage in business activities in addition to those
relating to the Company, including business interests and activities that are in
direct or indirect competition with the Company or that are enhanced by the
activities of the Company. Neither the Company nor any Member shall have any
rights by virtue of this Agreement in any business ventures of any Member or
Assignee. Subject to such agreements, none of the Members nor any other Person
shall have any rights by virtue of this Agreement or the relationship
established hereby in any business ventures of any other Person, and such Person
shall have no obligation pursuant to this Agreement, subject to any agreements
entered into by a Member or its Affiliates with the Company or a Subsidiary, to
offer any interest in any such business ventures to the Company, any Member or
any such other Person, even if such opportunity is of a character that, if
presented to the Company, any Member or such other Person, could be taken by
such Person.

8.3 Return of Capital

Except pursuant to the rights of Exchange set forth in Section 8.5 hereof, no
Member shall be entitled to the withdrawal or return of its Capital
Contribution, except to the extent of distributions made pursuant to this
Agreement or upon termination of the Company as provided herein.

8.4 Rights of Morningstar Members Relating to the Company and SSCI

(a) In addition to other rights provided by this Agreement or by the Act, and
except as limited by Section 8.4(b) hereof, each Morningstar Member shall have
the right, for a purpose reasonably related to such Member's Membership Interest
in the Company, upon written demand with a statement of the purpose of such
demand and at such Member's own expense: (i) to obtain a copy of (A) the most
recent annual and quarterly reports filed with the SEC by SSCI pursuant to the
Exchange Act and (B) each report or other written communication sent to the
shareholders of SSCI; (ii) to obtain a copy of the Company's federal, state and
local income tax returns for each Fiscal Year; (iii) to obtain a current list of
the name and last known business, residence or mailing address of each Member;
(iv) to obtain a copy of this Agreement and the Certificate and all amendments
thereto, together with executed copies of all powers of attorney pursuant to
which this Agreement, the Certificate and all amendments thereto have been
executed; and (v) to obtain true and full information regarding the amount of
cash and a description and statement of any other property or services
contributed by each Member, and the date on which each became a Member.

(b) Notwithstanding any other provision of this Section 8.4, the Company may
keep confidential from the Morningstar Members, for such period of time as the
Board determines in its sole and absolute discretion to be reasonable, any
information that (i) the Board believes to be in the nature of trade secrets or
other information the disclosure of which the Board in good faith believes is
not in the best interests of the Company or could damage the Company or its
business or (ii) the Company is required by law or by agreements with
unaffiliated third parties to keep confidential.

8.5 Exchange Rights

(a) On or after the termination of the Lockout Period, each Morningstar Member
shall have the right to require SSCI or an Affiliate to acquire Regular Units
held by such Morningstar Member (such Regular Units being hereafter called
"Tendered Units") in exchange (an "Exchange") for, at the election of and in the
sole and absolute discretion of SSCI, either the Cash Amount or a number of REIT
Shares equal to the REIT Shares Amount payable on the Specified Exchange Date in
accordance with the following terms and conditions and subject to the following
procedures:

(i) Any Exchange shall be exercised pursuant to a Notice of Exchange delivered
to the Company and SSCI by the Morningstar Member exercising the Exchange right
(the "Tendering Party") within thirty (30) days after an applicable Valuation
Date.

(ii) SSCI shall not be required to acquire from any Morningstar Member fewer
than the lesser of (1) all of the Regular Units held by such Morningstar Member
immediately prior to the Exchange and (2) such number of Regular Units
representing a Cash Amount of less than $[250,000].

(iii) Within thirty (30) days after receipt of an Exchange Notice from a
Tendering Party, SSCI shall notify each Tendering Party of its election to pay
for the Tendered Units of such Tendering Party by either the Cash Amount or the
REIT Shares (the "SSCI Payment Election").

(v) If SSCI elects to pay for the Tendered Units with REIT Shares, SSCI shall
use commercially reasonable efforts to register such REIT Shares under the
Securities Act on the appropriate form of registration statement as promptly as
practicable; provided, however, that (1) if SSCI shall not have filed an
appropriate registration statement covering such REIT Shares within 45 days
after the SSCI Payment Election, or (2) if such registration statement shall not
have been declared effective within 120 days the SSCI Payment Election, then
SSCI shall be deemed automatically to have elected to pay for the Tendered Units
by the Cash Amount. All REIT Shares issued to Morningstar Members in exchange
for Tendered Units pursuant to this Section 8.5(a) shall be registered under the
Securities Act or otherwise fully tradable without restriction by the
Morningstar Members.

(vi) On the Specified Exchange Date, the Tendering Party shall sell the Tendered
Units to SSCI or its Affiliate in exchange for either the Cash Amount or a
number of REIT Shares equal to the REIT Shares Amount, as determined in
accordance with the procedures set forth in this Section 8.5(a). Any Tendered
Units so acquired by SSCI or its Affiliate pursuant to this Section 8.5(a) shall
be held by SSCI as SSCI Units with all the rights and preferences relating
thereto as provided in this Agreement.

(vii) The Tendering Party shall submit (i) such information, certification or
affidavit as SSCI may reasonably require in connection with the Ownership Limit
and (ii) any written representations or information that, in SSCI's view, is
necessary in connection with the registration of the REIT Shares under the
Securities Act.

(viii) If a Cash Amount is to be delivered upon the Exchange, the Cash Amount
shall be delivered to the Tendering Party in immediately available funds.

(ix) If REIT Shares are to be delivered upon the Exchange, the REIT Shares
Amount shall be delivered by SSCI as duly authorized, validly issued, fully paid
and nonassessable REIT Shares (and, if applicable, rights issued under the SSCI
Shareholders Rights Plan), free of any pledge, lien, encumbrance or restriction,
other than the Ownership Limit and other restrictions provided in the Charter or
the Bylaws of SSCI. The Tendering Party shall be deemed the owner of such REIT
Shares for all purposes, including, without limitation, rights to vote or
consent, receive dividends, and exercise rights, as of the Specified Exchange
Date.

(b) Notwithstanding the provisions of Section 8.5(a) hereof, no Morningstar
Member shall have any right to tender for Exchange (whether for the REIT Shares
Amount or the Cash Amount) any Excess Units held by such Morningstar Member.
SSCI shall have no obligation to acquire Excess Regular Units, whether for the
REIT Shares Amount or the Cash Amount.

(c) Notwithstanding anything herein to the contrary, with respect to any
Exchange pursuant to this Section 8.5:

(i) the consummation of such Exchange shall be subject to (1) the expiration or
termination of the applicable waiting period, if any, under the Hart Scott
Rodino Antitrust Improvements Act of 1976, as amended, if applicable; and (2)
the satisfaction or waiver of other commercially reasonable and customary
closing conditions and requirements for a transaction of such nature; and

(ii) each Tendering Party shall continue to own all Regular Units subject to
such Exchange, and be treated as a Member with respect to such Regular Units for
all purposes of this Agreement, until such Regular Units are transferred to SSCI
and paid for or exchanged on the Specified Exchange Date. Until a Specified
Exchange Date and an acquisition of the Tendered Units by SSCI pursuant to
Section 8.5(a) hereof, the Tendering Party shall have no rights as a shareholder
of SSCI with respect to the REIT Shares issuable in connection with such
acquisition.

(d) In connection with an exercise of Exchange rights pursuant to this Section
8.5, the Tendering Party shall submit the following to SSCI, in addition to the
Notice of Exchange:

(i) A written affidavit, dated the same date as, and accompanying, the Notice of
Exchange, (A) disclosing the ownership and Beneficial Ownership as determined
for purposes of Code Sections 856(a)(6) and 856(h) of REIT Shares by (I) such
Tendering Party and (II) any Related Party and (B) representing that, after
giving effect to the Exchange, neither the Tendering Party nor any Related Party
will own or Beneficially Own REIT Shares in excess of the Ownership Limit;

(ii) A written representation that neither the Tendering Party nor any Related
Party has any intention to acquire any additional REIT Shares prior to the
closing of the Exchange on the Specified Exchange Date; and

(iii) An undertaking to certify, at and as a condition to the closing of the
Exchange that either (A) the ownership and Beneficial Ownership of REIT Shares
by the Tendering Party and any Related Party remain unchanged from that
disclosed in the affidavit required by Section 8.5(d)(i) or (B) after giving
effect to the Exchange, neither the Tendering Party nor any Related Party shall
own or Beneficially Own REIT Shares in violation of the Ownership Limit.

8.6 SSCI Call Right

On each Valuation Date occurring after the tenth anniversary of the Effective
Date, SSCI shall have the right to acquire and the Morningstar Members shall be
obligated to sell all of the outstanding Interests held by the Morningstar
Members as provided in this Section 8.6, to be exercised by SSCI delivering a
written notice (an "Election Notice") to all Morningstar Members within thirty
(30) days after such Valuation Date. An Election Notice shall constitute an
irrevocable offer by SSCI to purchase all, but not less than all, of the Unit(s)
of the Morningstar Members on the same terms and for the same consideration as
if the Morningstar Members had delivered a Notice of Exchange with respect to
such Valuation Date in accordance with Section 8.5. The Morningstar Members
shall execute such documents and agreements as necessary to effect such transfer
of Units to SSCI including, without limitation, such representations and
undertakings as provided in Section 8.5(d).

ARTICLE IX
BOOKS, RECORDS, ACCOUNTING AND REPORTS

9.1. Records And Accounting

(a) The Board shall keep or cause to be kept at the principal office of the
Company those records and documents required to be maintained by the Act and
other books and records deemed by the Board to be appropriate with respect to
the Company's business, including, without limitation, all books and records
necessary to provide to the Members any information, lists and copies of
documents required to be provided pursuant to Section 9.3 hereof. Any records
maintained by or on behalf of the Company in the regular course of its business
may be kept on, or be in the form of, punch cards, magnetic tape, photographs,
micrographics or any other information storage device, provided that the records
so maintained are convertible into clearly legible written form within a
reasonable period of time and may be inspected by the Members upon reasonable
notice of such request to the Board

(b) The books of the Company shall be maintained, for financial reporting
purposes, on an accrual basis in accordance with GAAP, or on such other basis as
the Board determines to be necessary or appropriate. To the extent permitted by
sound accounting practices and principles, the Company and SSCI may operate with
integrated or consolidated accounting records, operations and principles.
Separate tax basis financials shall be maintained based on the GAAP statements
with adjustments for appropriate book to tax differences.

9.2. Fiscal Year

The Fiscal Year of the Company shall be the calendar year.

9.3 Reports

As soon as practicable, but in no event later than 90 days after the close of
each calendar quarter, the Board shall cause to be mailed to each Member of
record as of the last day of the calendar quarter a copy of the balance sheet,
income statement and cash flow statement of the Company, and shall provide
computerized access to the Morningstar Member to the general ledger of the
Company covering that calendar quarter. As soon as practicable, but in no event
later than 120 days after the close of each calendar year, the Board shall cause
to be mailed to each Member of record as of the last day of the calendar year, a
copy of the balance sheet, income statement and cash flow statement of the
Company covering that calendar year and all necessary information reasonably
required by a Member to file such Member's federal and state tax returns.

9.4 Banking

The funds of the Company shall be kept in accounts designated by the Board and
all withdrawals therefrom shall be made on such signature or signatures as shall
be designated by the Board.

ARTICLE X
TAX MATTERS SECTION

10.1. Preparation of Tax Returns

SSCI, in its capacity as the Tax Matters Partner, shall arrange for, on behalf
of and at the cost of the Company, the preparation and timely filing of all
returns with respect to Company income, gains, deductions, losses and other
items required of the Company for federal and state income tax purposes and
shall use all reasonable efforts to furnish, within 90 days of the close of each
taxable year, the tax information reasonably required by Members for federal and
state income tax reporting purposes. Income tax returns of the Company shall be
prepared by such certified public accountant(s) as SSCI shall retain at the
expense of the Company.

10.2 Tax Elections

Except as otherwise provided herein (including, but not limited to, Sections
5.6(b) and (c)), SSCI, in its capacity as the Tax Matters Partner, shall, in its
sole and absolute discretion, determine whether to make any available election
pursuant to the Code, including, without limitation, the election under Section
754 of the Code. SSCI shall have the right to seek to revoke such elections
(including, without limitation, any election under Code Section 754) upon SSCI's
determination in its sole and absolute discretion that such revocation is in the
best interests of the Members.

10.3. Tax Matters Partner

SSCI shall be designated and shall operate as "Tax Matters Partner" (as defined
in Code Section 6231), to oversee or handle matters relating to the taxation of
the Company.

ARTICLE XI
TRANSFERS OF UNITS

11.1 Transfer

(a) No part of the interest of a Member shall be subject to the claims of any
creditor, to any spouse for alimony or support, or to legal process, and may not
be voluntarily or involuntarily alienated or encumbered except as may be
specifically provided for in this Agreement.

(b) No Membership Interest shall be Transferred, in whole or in part, except in
accordance with the terms and conditions set forth in this Article XI. Any
Transfer or purported Transfer of a Membership Interest not made in accordance
with this Article XI shall be null and void ab initio.

11.2 Transfer By SSCI

SSCI shall be authorized to Transfer all or any portion of its SSCI Units in the
Company without the prior consent of the Company or any other Member; provided,
however, that unless SSCI continues its obligation to exchange any Tendered
Units pursuant to Section 8.5 hereof after the Transfer, such Transfer shall
terminate the restrictions of the Lockout Period and each Morningstar Member
shall have the right by delivering a Notice of Exchange within 30 days after
such Transfer to the Company and SSCI to tender his, her or its Units to SSCI at
a Cash Amount or REIT Share Amount based on a Valuation Date as of the closing
date of such Transfer. Such Exchange shall close no later than 60 days after the
closing date of such Transfer.

11.3 Transfers by Members Other than SSCI

(a) No Member other than SSCI shall Transfer all or any portion of its Interest,
or any of such Member's economic rights as a Member, to any transferee without
first offering such Membership Interest to SSCI or otherwise obtaining the
consent of SSCI, which consent may be withheld in its sole and absolute
discretion; provided, however, that any such other Member may, at any time,
without the consent of SSCI, Transfer all or part of its Interest

(i) in the case of a Member which is an individual, to any Family Member, any
trust (whether or not revocable), partnership or other estate planning vehicle
of which such Member or such Member's Family Members are the sole beneficiaries,

(ii) in the case of a Member which is not an individual, to the Persons who were
partners, members, stockholders or owners of the Member as of the Effective Date
corresponding to the date of such Member's initial admission to the Company,

(iii) pursuant to a gift or other transfer without consideration, or

(iv) pursuant to the applicable laws of intestate succession, provided that the
transferee is, in any such case, a Qualified Transferee.

In the case of any proposed Transfer other than a Transfer permitted pursuant to
(i) through (iv) above, the transferring Member shall solicit SSCI's consent by
giving written notice of the proposed Transfer to SSCI, which notice shall state
(i) the identity of the proposed transferee, and (ii) the amount and type of
consideration proposed to be received for the transferred Regular Units. SSCI
shall have ten (10) days upon which to give the transferring Member notice of
its election to acquire the Regular Units on the proposed terms. If SSCI so
elects, it shall purchase the Regular Units on such terms within ten (10) days
after giving notice of such election. If SSCI does not so elect, then the
transferring Member may transfer such Regular Units to a third party, on
economic terms no more favorable to the transferee than the proposed terms.

(b) It is a condition to any Transfer otherwise permitted hereunder that the
transferee assume by operation of law or express agreement all of the
obligations of the transferor Member under this Agreement with respect to such
Transferred Interest. Notwithstanding the foregoing, any transferee of any
Transferred Interest shall be subject to the Ownership Limit and any and all
other ownership limitations contained in the Charter and the representations in
Section 1.8 hereof. Any transferee, whether or not admitted as a Substituted
Member, shall take subject to the obligations of the transferor hereunder.
Unless admitted as a Substituted Member, no transferee, whether by a voluntary
Transfer, by operation of law or otherwise, shall have any rights hereunder,
other than the rights of an Assignee as provided in Section 11.5 hereof.

(c) If a Member other than SSCI is subject to Incapacity, the executor,
administrator, trustee, committee, guardian, conservator or receiver of such
Member's estate shall have all the rights of a Member, but not more rights than
those enjoyed by other Members, for the purpose of settling or managing the
estate, and such power as the Incapacitated Member possessed to Transfer all or
any part of its interest in the Company. The Incapacity of a Member, in and of
itself, shall not dissolve or terminate the Company.

(d) In connection with any Transfer of an Interest, the Board shall have the
right to require an opinion of counsel reasonably satisfactory to it to the
effect that the proposed Transfer may be effected without registration under the
Securities Act and will not otherwise violate any federal or state securities
laws or regulations applicable to the Company or the Interests Transferred. If,
in the opinion of such counsel, such Transfer would require the filing of a
registration statement under the Securities Act or would otherwise violate any
federal or state securities laws or regulations applicable to the Company or the
Regular Units, SSCI may prohibit any Transfer otherwise permitted under this
Section 11.3.

(e) Notwithstanding any other provision of this Agreement, without the consent
of SSCI, which may be given or withheld in its sole and absolute discretion, no
Transfer by a Member of its Interests may be made to any Person if, as
determined in the sole and absolute discretion of SSCI, (i) it could result in
the Company being treated as an association taxable as a corporation for federal
income tax or for state income or franchise tax purposes, (ii) it could
adversely affect the ability of SSCI to continue to qualify as a REIT or would
subject SSCI to any additional taxes under Code Section 857 or Code Section 4981
or (iii) such Transfer could be treated as having been effectuated through an
"established securities market" or a "secondary market (or the substantial
equivalent thereof)" within the meaning of Code Section 7704 or such Transfer
fails to satisfy a "safe-harbor" from such treatment (as set forth in Treasury
Regulations under Code Section 7704 or any successor provisions).

(f) No Transfer of any Regular Units may be made to a lender to the Company or
any Person who is related (within the meaning of Section 1.752-4(b) of the
Regulations) to any lender to the Company without the consent of SSCI, in its
sole and absolute discretion; provided that, as a condition to such consent, the
lender will be required to enter into an arrangement with the Company and SSCI
to redeem or exchange for the REIT Shares Amount any Regular Units in which a
security interest is held simultaneously with the time at which such lender
would be deemed to be a member in the Company.

11.4 Substituted Members

(a) No Member shall have the right to substitute a transferee (including any
transferees pursuant to Transfers permitted by Section 11.3 hereof) as a Member
in its place. The Board shall, however, have the right to consent to the
admission of a transferee of the interest of a Member pursuant to this Section
11.4 as a Substituted Member, which consent may be given or withheld by the
Board in its sole and absolute discretion. The Board's failure or refusal to
permit a transferee of any such interests to become a Substituted Member shall
not give rise to any cause of action against the Company or any Member.

(b) A transferee who has been admitted as a Substituted Member in accordance
with this Article XI shall have all the rights and powers and be subject to all
the restrictions and liabilities of a Member under this Agreement. The admission
of any transferee as a Substituted Member shall be subject to the transferee
executing and delivering to the Company an acceptance of all of the terms and
conditions of this Agreement (including without limitation, the provisions of
Section 1.8 and such other documents or instruments as may be required to effect
the admission.

(c) Upon the admission of a Substituted Member, the Board shall amend Exhibit A
to reflect the name, address, Capital Account, number of Units and Percentage
Interest of such Substituted Member and to eliminate or adjust, if necessary,
the name, address, Capital Account, number of Units and Percentage Interest of
the predecessor of such Substituted Member (and any other Member, as necessary).

11.5 Assignees

If the Board, in its sole and absolute discretion, does not consent to the
admission of any permitted transferee under Section 11.3 hereof as a Substituted
Member, as described in Section 11.4 hereof, such transferee shall be considered
an Assignee for purposes of this Agreement. An Assignee shall be entitled to all
the rights of an assignee of a limited liability company interest under the Act,
including the right to receive distributions from the Company and the share of
Profits, Losses and other items of income, gain, loss, deduction and credit of
the Company attributable to the Units assigned to such transferee, the rights to
Transfer the Units provided in this Article XI, and the right of Exchange
provided in Section 8.5, but shall not be deemed to be a holder of Units for any
other purpose under this Agreement, and shall not be entitled to effect a
consent or vote with respect to such Units on any matter presented to the
Members for approval (such right to consent or vote, to the extent provided in
this Agreement or under the Act, fully remaining with the transferor Member). In
the event that any such transferee desires to make a further assignment of any
such Units, such transferee shall be subject to all the provisions of this
Article XI to the same extent and in the same manner as any Members desiring to
make an assignment of Units. The Board shall have no liability under any
circumstance with respect to any Assignee as to which it does not have notice.

11.6 General Provisions

(a) No Member may withdraw from the Company other than (i) as a result of a
permitted Transfer of all of such Member's Units in accordance with this Article
XI and the transferee(s) of such Units being admitting to the Company as a
Substituted Member or (ii) pursuant to an Exchange by a Morningstar Member of
all of its Regular Units under Section 8.5 hereof.

(b) Any Member who shall Transfer all of its Units in a Transfer (i) permitted
pursuant to this Article XI where such transferee was admitted as a Substituted
Member, or (ii) pursuant to the exercise of its rights to effect an Exchange of
all of its Regular Units under Section 8.5 hereof, shall cease to be a Member.
In addition, if the number of Regular Units held by a Member has been reduced to
zero, such Member shall cease to be a Member.

(c) Transfers pursuant to this Article XI may only be made on the first day of a
fiscal quarter of the Company, unless the Board otherwise agrees.

(d) All distributions of Available Cash attributable to a Unit declared by the
Board on a date that is before but made after the date of a Transfer or an
Exchange of the Unit shall be made to the transferee Member.

(e) Notwithstanding anything to the contrary set forth herein, in addition to
any other restrictions on Transfer contained herein, in no event may any
Transfer or assignment of a Membership Interest by any Member (excluding any
Exchange or any other acquisition of Regular Units by SSCI) be made without the
consent of the Board, which may be given or withheld in its sole and absolute
discretion:

(i) to any Person or entity who is not a Qualified Transferee other than as
described in Section 11.3(a)(i);

(ii) to any Person or entity who lacks the legal right, power or capacity to own
a Membership Interest;

(iii) in violation of applicable law;

(iv) if such Transfer would, in the opinion of counsel to the Company or SSCI,
cause an increased tax liability to any other Member or Assignee as a result of
the termination of the Company, in either case for federal or state income or
franchise tax purposes (except in the case of a transaction that terminates the
Company's separate existence for tax purposes as a result of the Exchange of all
Regular Units held by all Members);

(v) if such Transfer would, in the opinion of legal counsel to the Company,
cause the Company either (A) to cease to be classified as a partnership or (B)
to be classified as a publicly traded partnership, in either case for federal or
state income tax purposes; or

(vi) if such Transfer would result in the Company having more than one hundred
(100) Members (including as a Member any person (a "Beneficial Owner") owning an
interest in a partnership, a limited liability company, a grantor trust, or an S
corporation (a "Flow-Through Entity") that would own, directly or through other
Flow-Through Entities, an interest in the Company where substantially all of the
value of the Beneficial Owner's interest in the Flow-Through Entity would be
attributable to the Flow-Through Entity's interest (direct or indirect) in the
Company.

ARTICLE XII.
TERMINATION AND DISSOLUTION

12.1 Dissolution

The Company shall dissolve, and its affairs shall be wound up, upon the first to
occur of any of the following (each a "Liquidating Event"):

(a) an event of withdrawal of SSCI, as defined in the Act (other than an event
of bankruptcy), unless, within 90 days after the withdrawal, a Majority in
Interest of the remaining Members continue the business of the Company;

(b) an election to dissolve the Company made by the Board; provided, however,
that no such election shall be permitted prior to the earlier of the tenth
anniversary of the Effective Date or such date that the Morningstar Principals
own less than 10% of the outstanding Units unless (i) such termination is
consented to by a Majority in Interest of the Morningstar Principals and (ii)
the Board gives such Morningstar Principals not less than thirty (30) days prior
written notice of its election to dissolve the Company and permit the
Morningstar Members to Exchange their Regular Units pursuant to Section 8.5 on
or prior to the date indicated in such notice for the dissolution of the
Company;

(c) entry of a decree of judicial dissolution of the Company pursuant to the
provisions of the Act;

(d) the sale of all or substantially all of the assets and properties of the
Company; or

(e) the Exchange of all Regular Units (other than any held by SSCI).

12.2 Winding Up

(a) Upon the occurrence of a Liquidating Event, the Company shall continue
solely for the purposes of winding up its affairs in an orderly manner,
liquidating its assets and satisfying the claims of its creditors and Members.
After the occurrence of a Liquidating Event, no Member shall take any action
that is inconsistent with, or not necessary to or appropriate for, the winding
up of the Company's business and affairs. SSCI (or, in the event that SSCI has
withdrawn resulting in the dissolution of the Company pursuant to Section
12.1(a), any Person elected by a Majority in Interest of the Remaining Members
(SSCI or such other Person being referred to herein as the "Liquidator")) shall
be responsible for overseeing the winding up and dissolution of the Company and
shall take full account of the Company's liabilities and property, and the
Company property shall be liquidated as promptly as is consistent with obtaining
the fair value thereof, and the proceeds therefrom shall be applied and
distributed in the following order:

(i) First, to the satisfaction of all of the Company's debts and liabilities to
creditors other than the Members and their Assignees (whether by payment or the
making of reasonable provision for payment thereof);

(ii) Second, to the satisfaction of all of the Company's debts and obligations
to any Member and any Assignees incurred in accordance with this Agreement
(whether by payment or the making of reasonable provision for payment thereof),
pro rata based upon the amount of the debts and liabilities owing to the
respective Member or Assignee; and

(iii) The balance, if any, to the Members and any Assignees in accordance with
and in proportion to their positive Capital Account balances, after giving
effect to all contributions, distributions and allocations for all periods.

(b) Notwithstanding the provisions of Section 12.2(a) hereof that require
liquidation of the assets of the Company, but subject to the order of priorities
set forth therein, if prior to or upon dissolution of the Company the Liquidator
determines that an immediate sale of part or all of the Company's assets would
be impractical or would cause undue loss to the Members, the Liquidator may, in
its sole and absolute discretion, defer for a reasonable time the liquidation of
any assets except those necessary to satisfy liabilities of the Company
(including to those Members as creditors) and/or distribute to the Members, in
lieu of cash, as tenants in common and in accordance with the provisions of
Section 12.2(a) hereof, undivided interests in such Company assets as the
Liquidator deems not suitable for liquidation. Any such distributions in kind
shall be made only if, in the good faith judgment of the Liquidator, such
distributions in kind are in the best interest of the Members, and shall be
subject to such conditions relating to the disposition and management of such
properties as the Liquidator deems reasonable and equitable and to any
agreements governing the operation of such properties at such time. The
Liquidator shall determine the fair market value of any property distributed in
kind using such reasonable method of valuation as it may adopt.

12.3 Rights of Members

Except as otherwise provided in this Agreement, (a) each Member shall look
solely to the assets of the Company for the return of its Capital Contribution,
(b) no Member shall have the right or power to demand or receive property other
than cash from the Company and (c) except as provided in this Agreement, no
Member shall have priority over any other Member as to the return of its Capital
Contributions, distributions or allocations.

12.4 Cancellation of Certificate

Upon the completion of the liquidation of the Company's cash and property as
provided in Section 12.2 hereof, the Company shall be terminated and the
Certificate and all qualifications of the Company as a foreign limited liability
company in jurisdictions other than the State of Delaware shall be canceled and
such other actions as may be necessary to terminate the Company shall be taken.

12.5 Reasonable Time For Winding-Up

A reasonable time shall be allowed for the orderly winding-up of the business
and affairs of the Company and the liquidation of its assets pursuant to Section
12.2 hereof, in order to minimize any losses otherwise attendant upon such
winding-up, and the provisions of this Agreement shall remain in effect between
the Members during the period of liquidation.

12.6 Liability of Liquidator

The Liquidator shall be indemnified and held harmless by the Company from and
against any and all claims, liabilities, costs, damages, and causes of action of
any nature whatsoever arising out of or incidental to the Liquidator's taking of
any action authorized under or within the scope of this Agreement; provided,
however, that the Liquidator shall not be entitled to indemnification, and shall
not be held harmless, where the claim, demand, liability, cost, damage or cause
of action at issue arises out of (i) a matter entirely unrelated to the
Liquidator's action or conduct pursuant to the provisions of this Agreement or
(ii) the proven willful misconduct or gross negligence of the Liquidator.

ARTICLE XIII
[Intentionally Omitted]

ARTICLE XIV
MISCELLANEOUS

14.1 Notices

All notices and other communications provided for hereunder shall be in writing
and shall be delivered by telecopier, by mail or by hand or recognized overnight
delivery service (with charges prepaid) if to any party at the address of such
party set forth in Exhibit A or such other address as shall be designated by
such party in a written notice to each other party complying as to delivery with
the terms of this Section. All such notices and communications shall be
effective (i) if mailed, on the earlier of the date of receipt or three days
after the date deposited in the mail, (ii) if telecopied, when transmitted (with
confirmation of receipt) or (iii) if delivered, upon delivery.

14.2 Amendment of Agreement

(a) The Board shall have the exclusive power to amend this Agreement as may be
required to facilitate or implement any of the following purposes: (1) to add to
the obligations of the Board or surrender any right or power granted to the
Board; (2) to reflect the issuance of additional Interests in accordance with
this Agreement, to reflect the admission, substitution, termination, or
withdrawal of Members in accordance with this Agreement and to amend Exhibit A
in connection therewith and to reflect the redemption or other reduction in the
number of Regular Units outstanding as permitted by this Agreement; (3) to
reflect a change that is of an inconsequential nature and does not adversely
affect the Members in any material respect, or to cure any ambiguity, correct or
supplement any provision in this Agreement not inconsistent with law or with
other provisions, or make other changes with respect to matters arising under
this Agreement that will not be inconsistent with law or with the provisions of
this Agreement; (4) to satisfy any requirements, conditions, or guidelines
contained in any order, directive, opinion, ruling or regulation of a federal or
state agency or contained in federal or state law; and (5) to reflect such
changes as are reasonably necessary for SSCI to maintain its status as a REIT or
to satisfy the REIT Requirements or to avoid imposition of taxes upon SSCI
pursuant to Code Section 857 or 4981.

(b) All amendments other than those provided in Section 14.2(a) above may be
made as proposed by the Board to the Members for their consent. The Board shall
seek the written consent of the Members on the proposed amendment or shall call
a meeting to vote thereon and to transact any other business that the Board may
deem appropriate. Except as otherwise provided in Section 14.2(c) below, the
affirmative Consent of the holders of a Majority in Interest of the Members is
required for the approval of a proposed amendment; provided, however, that for
so long as the Morningstar Members continue to hold at least 15% of the total
outstanding Units of the Company, the Consent of Morningstar Members holding at
least two-thirds of the total Units held by all Morningstar Members shall also
be required for approval of the proposed amendment. For purposes of obtaining a
written consent, the Board may require a response within a reasonable specified
time, but not less than 10 days, and failure to respond in such time period
shall constitute a consent that is consistent with the Board's recommendation
with respect to the proposal; provided, however, that an action shall become
effective at such time as requisite consents are received even if prior to such
specified time.

(c) Notwithstanding Section 14.2(a) and (b) hereof, this Agreement shall not be
amended with respect to any Member adversely affected, and no action may be
taken by the Board, without the Consent of such Member adversely affected if
such amendment or action would (i) modify the limited liability of a Member,
(ii) alter rights of the Member to receive distributions pursuant to Article VI
or Section 12.2(b)(iii), or the allocations specified in Article V (except as
permitted pursuant to Section 3.2, Section 3.5 and Section 14.2(a)(2) hereof),
(iv) materially alter or modify the rights to an Exchange as set forth in
Section 8.5, and related definitions hereof or (v) amend this Section 14.2. Any
such amendment or action consented to by any Member shall be effective as to
that Member, notwithstanding the absence of such consent by any other Member.

14.3 Successors and Assigns

This Agreement shall be binding upon and inure to the benefit of the Company,
the Members, SSCI and their respective successors, assigns, heirs, legal
representatives, executors and administrators.

14.4 Duplicate Originals

Any number of counterparts hereof may be executed, and each such counterpart
shall be deemed to be an original instrument, and all of which taken together
shall constitute one Agreement.

14.5 Further Assurances

Each party hereto will execute and deliver such other agreements, instruments
and other documents as, in the opinion of the Board of Directors and the Board,
are or may become necessary or desirable to carry out the purposes of this
Agreement or the purposes of the Company as provided for in this Agreement.

14.6 Legal Construction

In case any one or more of the provisions contained in this Agreement shall for
any reason be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
hereof and such provision shall be construed in such manner as to avoid such
effect.

14.7 Third Party Beneficiaries

The terms and provisions of this Agreement are for the exclusive benefit of the
Company, its Members from time to time and SSCI and shall not inure to the
benefit of any other Person.

14.8 Specific Performance

Each party hereto recognizes and acknowledges that a breach by such party of any
covenants or agreements contained in this Agreement and to be performed or
observed by such party will cause one or more of the other parties hereto to
sustain damages for which such other party or parties would not have an adequate
remedy at law for money damages, and therefore each party hereto agrees that in
the event of any such breach each aggrieved party shall be entitled to the
remedy of specific performance of such covenants and agreements and injunctive
and other equitable relief in addition to any other remedy to which it may be
entitled, at law or in equity.

14.9 Waiver

No consent to or waiver of any breach or default hereunder shall be deemed or
construed to be a consent to or waiver of any other breach or default hereunder.

14.10 Time of Essence

Time is hereby expressly made of the essence with respect to the performance by
the parties of their respective obligations under this Agreement.

14.11 Jurisdiction, Etc.

(a) Each of the parties hereto hereby irrevocably and unconditionally submits,
for such party and such party's property, to the nonexclusive jurisdiction of
any Washington state court or federal court of the United States of America
sitting in Seattle, Washington, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or any of the
transactions contemplated hereby, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in any such Washington State court or, to the extent permitted by
law, in such federal court. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any party
may otherwise have to bring any action or proceeding relating to this Agreement
or any of the transactions contemplated hereby in the courts of any
jurisdiction.

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any of the transactions
contemplated hereby in any Washington State or federal court. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

14.12 [Intentionally Deleted]

14.13 Governing Law

The Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware.

14.14 Entire Agreement

The terms set forth in this Agreement (including the exhibits and schedules
hereto) are intended by the parties as a final, complete and exclusive
expression of the terms of their agreement with respect to the transactions
contemplated by this Agreement and may not be contradicted, explained or
supplemented by evidence of any prior agreement, any contemporaneous oral
agreement or any consistent additional terms. There are no restrictions,
promises, representations, warranties, covenants or undertakings, other than
those expressly set forth or referred to herein.

14.15 Counterparts

This Agreement may be executed in a number of identical counterparts. If so
executed, each of such counterparts is to be deemed an original for all
purposes, and all such counterparts shall collectively constitute one agreement,
but in making proof of this Agreement it shall not be necessary to produce or
account for more than one such counterpart.

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day
and year first above written.

MORNINGSTAR MEMBERS:

 

/s/ David Benson

By: David Benson

Its: Member

 

/s/ Matthew Benson

By: Matthew Benson

Its: Member

 

/s/ Stephen E. Benson

By: Stephen E. Benson

Its: Member

 

/s/ Neville B. Christie

By: Neville B. Christie

Its: Member

 

/s/ Patricia A. Christie

By: Patricia A. Christie

Its: Member

 

/s/ Brian Livingston

By: Brian Livingston

Its: Member

 

/s/ Phyllis Mc Arthur

Its: Phyllis McArthur

By: Member

 

MORNINGSTAR COMPANY OF CHARLOTTE, INC.

 

THIRST FAMILY LIMITED PARTNERSHIP

/s/ Brian N. Livingston

By: Brian N. Livingston

Its: Managing Member

 

 

/s/ Kris Fetter

By: Kris Fetter

 

 

 

/s/ David Helms

By: David Helms

 

 

/s/ Lauren S. Benson by David Benson Attorney in Fact

By: David Benson, Attorney in Fact for Lauren S. Benson

 

 

/s/ David Benson, Custodian for Ryan E. Benson

By:  David Benson, Custodian for Ryan E. Benson

 

 

/s/ David Benson, Custodian for S.G. Benson

By:  David Benson, Custodian for Stephen G. Benson

 

 

/s/ Ann B. C. Benson __

By:  Ann B. C. Benson

 

/s/ John J. McLeod__

By:  John J. McLeod

 

 

SSCI MEMBER:

SHURGARD STORAGE CENTERS, INC.

 

/s/ Harrell Beck __

By: Harrell L. Beck

Its: Senior Vice President

Chief Financial Officer

 

EXHIBIT A

Names and Addresses of Members; Number of Units; Capital Account Balance

 

   

Interest


Morningstar Members

 

Regular Units
($1.00/Unit)

 

Capital Account Balance

David Benson

2735 Normandy Road

Charlotte, NC 28209

 

1,860,752

 

$1,860,752

         

Matthew Benson

1933 - 8th Street

Charlotte, NC 28204

 

1,616,762

 

$1,616,762

         

Stephen E. Benson

5301 Hardison Road

Charlotte, NC 28226

 

11,366,423

 

$11,366,423

         

Neville B. Christie

6348 Sharon Hills Road

Charlotte, NC 28210

 

1,372,186

 

$1,372,186

         

Patricia A. Christie

6348 Sharon Hills Road

Charlotte, NC 28210

 

287,576

 

$287,576

         

Brian Livingston

4820 Carson's Pond Road

Charlotte, NC 28226

 

130,498

 

$130,498

         

Phyllis McArthur

10925 Oak Pond Circle

Charlotte, NC 28277

 

2,353,669

 

$2,353,669

         

The Morningstar Company
of Charlotte, Inc

 

2,054,300

 

$2,054,300

         

Thirst Family Limited Partnership

4820 Carson's Park Road

Charlotte, NC 28226

 

571,554

 

$571,554

         

Kris Fetter


 

10,802

 

$10,802

         

David Helms


 

10,801

 

$10,801

         

David Benson, as Custodian for Ryan E. Benson


 

34,415

 

$34,415

         

David Benson, as Custodian for Stephen G. Benson


 

34,414

 

$34,414

         

Ann B. C. Benson


 

34,415

 

$34,415

         

John J. McLeod


 

10,801

 

$10,801

         

Lauren S. Benson

 

34,414

 

$34,414

         

Total Regular Units/Capital

 

21,783,784

 

$21,783,784

   

Interest


SSCI Member

 

SSCI Units

($1.00/Unit)

 

Capital Account Balance

Shurgard Storage Centers, Inc.
1155 Valley Street, Suite 400
Seattle, Washington 98109

 

62,000,000

 

$62,000,000

         

Total SSCI Units/Capital

 

62,000,000

 

$62,000,000

         

Total Outstanding Units/Capital

 

83,783,784

 

$83,783,784

EXHIBIT B

NOTICE OF EXCHANGE

To: Shurgard Storage Centers, Inc.
Shurgard/Morningstar Storage Centers, LLC
1155 Valley Street, Suite 400
Seattle, Washington 98101

Attention: Harrell Beck, Chief Financial Officer

The undersigned Member or Assignee hereby irrevocably tenders for Exchange
______ Regular Units in the Shurgard/Morningstar Storage Centers, LLC in
accordance with the terms of the Amended and Restated Limited Liability Company
Agreement of Shurgard/Morningstar Storage Centers LLC, dated as of
_____________, 2002 (the "Agreement", and the Exchange rights referred to
therein. The undersigned Member or Assignee:

(a) undertakes (i) to surrender such Regular Unit and any certificate thereof at
the closing of the Exchange and (ii) to furnish to Shurgard Storage Centers,
Inc., prior to the Specified Exchange Date, the documentation, instruments and
information required under Section 8.5 of the Agreement;

(b) directs that, at the sole and absolute discretion of Shurgard Storage
Centers, Inc. either (i) a certified check representing the Cash Amount
deliverable upon closing of the Exchange be delivered to the address specified
below or (ii) a certificate(s) representing the REIT Shares deliverable upon the
closing of such Exchange be delivered to the address specified below;

(c) represents, warrants, certifies and agrees that : (1) the undersigned Member
or Assignee has, and at the closing of the Exchange will have, good, marketable
and unencumbered title to such Regular Units, free and clear of the rights or
interests of any other person or entity, (2) the undersigned Member or assignee
has, and at the closing of the Exchange will have, the full right, power and
authority to tender and surrender such Regular Units as provided herein, (3) the
undersigned Member or Assignee has obtained the consent or approval of all
persons, and entities, if any, having the right to consent to or approve such
tender and surrender, and (4) such Exchange is in compliance with the provisions
of Section 8.5 of the Agreement; and

(d) acknowledges that it will continue to own such Regular Units until and
unless such Exchange transaction closes.

All capitalized terms used herein and not otherwise defined shall have the
meaning ascribed to them respective in the Agreement.

Dated:

Name of Member or Assignee:

 



 




(Signature of Member or Assignee  




(Street Address)  




(City) (State) (Zip)  

Signature Guaranteed by:



Issue REIT Shares in the Name of:



Social Security Or Employer Identifying Number of Recipient Member or Assignee:





 

 

EXHIBIT C

CAPITALIZATION RATES

PART I

Year(s)

Capitalization Rate

2002

9.25%

2003

9.25%

2004

9.25%

2005

9.25%

2006

9.25%

2007

9.50%

2008 and All Years Thereafter

9.75%

PART II

Year(s)

Capitalization Rate

2002

9.25%

2003

9.25%

2004

9.25%

2005

9.25%

2006

9.25%

2007

9.35%

2008

9.45%

2009

9.55%

2010

9.65%

2011 and All Years Thereafter

9.75%

 

 

EXHIBIT D

hypothetical gaap income allocations and cash distributions



Initial 12 Months

Available Cash: $6,400,000

Total GAAP Profits: $5,000,000


Beginning Capital

62,000,000

21,783,784

83,783,784


Distributions

(5,200,000)

(1,200,000)

(6,400,000)


Income allocation

4,164,000

836,000

5,000,000


Ending Capital

60,964,000

21,419,784

82,383,784



74%

26%



Second 12 Months

Available Cash: $6,400,000

Total GAAP Profits: $5,000,000


Beginning Capital

60,694,000

21,419,784

82,383,784


Distributions

(5,568,000)

(832,000)

(6,400,000)


Income allocation

4,532,000

468,000

5,000,000


Ending Capital

59,928,000

21,055,784

80,983,784



74%

26%



 

 

Third 12 Months

Available Cash: $6,400,000

Total GAAP Profits: $5,000,000


Beginning Capital

59,928,000

21,055,784

80,983,784


Distributions

(4,800,000)


(1,600,000)

(6,400,000)


Income allocation


3,764,000


1,236,000

5,000,000


Ending Capital


58,892,000


20,691,784

79,583,784



74%

26%



 

 

 

Initial 12 Months

Available Cash: $5,200,000

Total GAAP Profits: $3,800,000


Beginning Capital

62,000,000

21,783,784

83,783,784


Distributions

(5,200,000)



(5,200,000)


Income allocation

4,164,000

(364,000)

3,800,000


Ending Capital

60,964,000

21,419,784

82,383,784



74%

26%



Second 12 Months

Available Cash: $5,200,000

Total GAAP Profits: $3,800,000


Beginning Capital

60,694,000

21,419,784

82,383,784


Distributions

(4,524,000)

(676,000)

(5,200,000)


Income allocation

3,488,000

312,000

3,800,000


Ending Capital

59,928,000

21,055,784

80,983,784



74%

26%



 

 

Third 12 Months

Available Cash: $5,200,000

Total GAAP Profits: $3,800,000


Beginning Capital

59,928,000

21,055,784

80,983,784


Distributions

(3,900,000)

(1,300,000)

(5,200,000)


Income allocation


2,864,000


936,000

3,800,000


Ending Capital


58,892,000


20,691,784

79,583,784



74%

26%

